Exhibit 10.11

 

LOGO [g489799snap0003.jpg]

Date: June 13, 2017

To: NexPoint Capital, Inc.

From: BNP Paribas, London Branch

MASTER CONFIRMATION FOR

LOAN TOTAL RETURN SWAP TRANSACTIONS

THIS CONFIRMATION CANCELS AND REPLACES OUR PREVIOUS CONFIRMATION SENT

UNDER THE SAME REFERENCES

Ladies and Gentlemen:

The purpose of this Master Confirmation for Loan Total Return Swap Transactions
(this “Master Confirmation”) is to set forth the terms and conditions of the
total return swap transactions entered into from time to time between BNP
Paribas (“BNPP”) and NexPoint Capital, Inc. a Delaware Corporation organized
under the laws of the United States (“Counterparty”) (each, a “Transaction” and,
collectively, the “Transactions”). This Master Confirmation, taken alone, is
neither a commitment by either party to enter into any Transaction nor evidence
of a Transaction. The parties agree that the confirmation applicable to any
Transaction, which shall constitute a “Confirmation” for the purposes of, and
will supplement, form a part of, and be subject to, the Master Agreement, shall
consist of this Master Confirmation and the trade details and specific terms
applicable to such Transaction set forth in Annex I.

The definitions and provisions contained in the 2006 ISDA Definitions (the
“Definitions”), as published by the International Swaps and Derivatives
Association, Inc., are incorporated into this Master Confirmation. In the event
of any inconsistency between the Definitions and this Master Confirmation, this
Master Confirmation will govern. Capitalized terms used but not defined in this
Master Confirmation have the meanings assigned to them in Appendix A.
Capitalized terms used but not defined in this Master Confirmation or in
Appendix A have the meanings assigned to them in the Definitions.

1. AGREEMENT

This Master Confirmation supplements, forms a part of and is subject to, the
ISDA 2002 Master Agreement, dated as of May 22, 2017 (as amended, supplemented
and otherwise modified and in effect from time to time, the “Master Agreement”),
together with the schedule and any credit support annex (the “Credit Support
Annex”) thereto, between BNPP and Counterparty. All provisions contained in the
Master Agreement govern this Master Confirmation except as expressly modified
below.

2. TERMS OF TRANSACTIONS

Each Transaction shall be governed by the terms and conditions set forth below,
as supplemented by the trade details and specific terms of such Transaction set
forth in Annex I. On each Business Day after the Facility Trade Date, BNPP shall
deliver to Counterparty a revised Annex I reflecting each Transaction entered
into under this Master Confirmation as of the end of the immediately preceding
Business Day.

General Terms:

 

Facility Trade Date:    June 13, 2017 Facility Effective Date:    June 15, 2017
Facility Scheduled Termination Date:    December 10, 2017; subject to automatic
extension as provided in the following sentence. On the 25th day of the calendar
month immediately preceding the then Facility Scheduled Termination Date
(commencing on November 25, 2017) (each such date, an “Automatic Extension
Date”), the Facility Scheduled Termination Date shall be automatically extended
to the date occurring six (6) calendar months after the then Facility Scheduled
Termination Date (prior to giving effect to such extension) unless either of
BNPP or Counterparty provides written notice to the other party by the
applicable Automatic Extension Date that the Facility Scheduled Termination Date
will not be further extended as of such Automatic Extension Date.



--------------------------------------------------------------------------------

LOGO [g489799snap0003.jpg]

 

Facility Final Termination Date:    The date occurring 6 months after the
Facility Scheduled Termination Date. Facility Termination Date:    The earlier
to occur of (i) the later of (A) the Facility Scheduled Termination Date and
(B) the final Transaction Termination Date, (ii) the Facility Final Termination
Date, or (iii) the date that Counterparty or BNPP declares to be a Facility
Termination Date pursuant to the provisions hereof. The obligations of the
parties to make payments required to be made hereunder shall remain unaffected
by the occurrence of the Facility Termination Date. Transaction Termination
Date:   

(a) With respect to any Transaction for which there exists a Repaid Obligation,
the related Repayment Date; and

 

(b) With respect to any Transaction for which there exists a Terminated
Obligation, the related Transaction Termination Settlement Date.

Reference Portfolio:    As of any date of determination, all Reference
Obligations with respect to all Transactions outstanding on such date. Reference
Obligation:    With respect to any Transaction, the obligation listed in Annex I
for such Transaction. Transaction Initiation:   

Counterparty may, by notice to BNPP on any Business Day that is on or after the
Facility Trade Date and prior to the first day of the Ramp-Down Period, request
that any obligation (each, a “Reference Obligation”) become the subject of a new
Transaction hereunder. Any such notice shall specify (1) the proposed Reference
Obligation, (2) whether such Reference Obligation is a Term Obligation,
Revolving Reference Obligation or Delayed Drawdown Reference Obligation, (3) the
Initial Funded Amount of such Reference Obligation, (4) the related Reference
Entity, (5) the related Reference Amount, (6) the LoanX ID of such Reference
Obligation, (7) the coupon of such Reference Obligation, (8) the maturity date
of such Reference Obligation, (9) if such Reference Obligation is a floating
rate obligation, the floating rate index minimum rate of such Reference
Obligation, (10) the aggregate outstanding indebtedness of the related Reference
Entity, (11) the facility size of the related Reference Obligation, (12) the
Moody’s Rating of such Reference Obligation, (13) the S&P Rating of such
Reference Obligation, (14) the Moody’s Industry Classification of such Reference
Obligation, (15) the Bloomberg Industry Subgroup Classification of such
Reference Obligation, (16) the S&P Industry Classification of such Reference
Obligation, (17) the domicile of the related Reference Entity, (18) whether such
Reference Obligation is a Senior Secured Obligation or a Second Lien Obligation,
(19) an estimate of the Initial Price of such Reference Obligation, and
(20) whether the related Reference Entity is an Affiliate of Counterparty.

Counterparty acknowledges that, in connection with any request made pursuant to
the immediately preceding paragraph, BNPP may perform, in respect of the related
Reference Obligation, diligence concerning the existence or potential existence
of an AML Violation, an OFAC Violation or a violation of BNPP’s corporate and
social responsibility policy and may, if it determines in its sole discretion
that such Transaction would, or would be reasonably likely to, result in an AML
Violation, an OFAC Violation or a violation of BNPP’s corporate and social
responsibility policy, withhold its consent to such Transaction on that basis.

BNPP may, in its sole discretion, consent to the proposed Reference Obligation
becoming the subject of a Transaction hereunder. The effectiveness of BNPP’s
consent to enter into such Transaction on such terms shall in all cases be
subject to the satisfaction of the following conditions: (a) Counterparty
provides a Firm Offer as described in the immediately succeeding paragraph on or
prior to (i) the date that is three (3) days after the date BNPP notifies
Counterparty of such consent and (ii) the date on which BNPP notifies
Counterparty that BNPP has withdrawn such consent (the earlier of such

 

2



--------------------------------------------------------------------------------

LOGO [g489799snap0003.jpg]

 

dates, the “Firm Bid Date”); (b) such Firm Offer is within 10% of the estimate
of the Initial Price specified in Counterparty’s request (and, if not,
Counterparty must submit an updated request, to which BNPP may, in its sole
discretion, consent as provided in the immediately preceding sentence); (c) on
the Transaction Trade Date, the proposed Reference Obligation satisfies the
Obligation Criteria set forth in Annex II, as determined by BNPP in its sole
discretion; and (d) after entering into such proposed Transaction, the Reference
Obligations relating to the then existing Transactions, in the aggregate, would
not exceed any of the applicable limits set forth in the Portfolio Criteria set
forth in Annex III; provided that the condition set forth in clause (d) is not
applicable if the Transaction Trade Date falls within the Ramp-Up Period and the
Portfolio Notional Amount after giving effect to the proposed Transaction would
not exceed $25 million.

If BNPP consents to the proposed Reference Obligation becoming the subject of a
Transaction hereunder, then the Independent Amount Percentage applicable to such
Transaction will be as specified pursuant to Clause 9 herein unless otherwise
specified by BNPP. If Counterparty consents to such Independent Amount
Percentage, then Counterparty shall provide, no later than 3:00 p.m. (New York
time) on the Firm Bid Date, a Firm Offer for such proposed Reference Obligation
and the Approved Counterparty from which such Firm Offer was obtained. The date
on which Counterparty provides such Firm Offer shall be the “Transaction Trade
Date” for such Transaction, and the Firm Offer provided by Counterparty shall be
the “Initial Price” for such Transaction.

Notwithstanding anything to the contrary in this Master Confirmation, if
Counterparty requests on any Business Day that is on or after the Facility Trade
Date and prior to the first day of the Ramp-Down Period, that a Pre-Approved
Reference Obligation become the subject of a Transaction hereunder, then,
provided that the Counterparty and BNPP have agreed to an Initial Price with
respect to such Pre-Approved Reference Obligation, the conditions set forth in
the second preceding paragraph shall be deemed to have been satisfied and such
Pre-Approved Reference Obligation shall become the subject of a Transaction
hereunder. With respect to any Transaction related to a Pre-Approved Reference
Obligation, (i) the “Transaction Trade Date” shall be the date on which BNPP and
Counterparty agree to the Initial Price for such Pre-Approved Reference
Obligation and (ii) the Independent Amount Percentage will be as specified
pursuant to Clause 9.

With respect to any Transaction, not later than one Business Day after the
related Transaction Trade Date, subject to the satisfaction of the conditions
described in the third preceding paragraph, BNPP shall deliver to Counterparty a
revised Annex I, which shall include the relevant trade details, including the
Independent Amount Percentage and the Initial Price, applicable to such
Transaction. Counterparty may, within two (2) Business Days of receipt of any
Annex I, request correction of any error therein. Absent manifest error, failure
by Counterparty to request correction shall be deemed to be an affirmation and
acceptance of the terms of the Transactions reflected on Annex I.

Upon the satisfaction of the conditions set forth in the fourth preceding
paragraph, on the Transaction Trade Date for a Transaction, such Transaction
shall, for all purposes hereof other than calculating Rate Payments, be deemed
to be effective. On the Transaction Settlement Date for a Transaction, such
Transaction shall, solely for the purposes of calculating Rate Payments, be
deemed to be effective. The “Transaction Settlement Date” for a Transaction
shall be the date following the Transaction Trade Date for such Transaction that
is customary for settlement of the related Reference Obligation substantially in
accordance with the then-current market practice in the principal market for the
related Reference Obligation (as determined by the Calculation Agent), or any
date specified by Counterparty and agreed to by BNPP; provided that if BNPP, any
of its Affiliates or the Hedging Vehicle elects to establish a related hedge and
notifies Counterparty of such election on the Transaction Trade Date, the
Transaction Settlement Date shall be deemed to be the date on which such related
hedge actually settles and the Calculation Agent shall make any adjustments to
account for Delay Compensation in accordance with Clause 6(b) hereof. For the
avoidance of doubt, none of BNPP, any of its Affiliates or the Hedging Vehicle
shall be under any obligation to hedge any such Transaction or to own or hold
any such Reference Obligation, and any of BNPP, its Affiliates and the Hedging
Vehicle may establish, maintain, modify, terminate or re-establish any hedge
position or any methodology for hedging at any time without regarding
Counterparty. Notwithstanding the foregoing, if BNPP, any of its Affiliates or
the Hedging Vehicle elects to establish a related hedge in respect of the
Reference Obligation designated with respect to a new Transaction, and if
(i) BNPP elects to give notice to Counterparty that such related hedge has
failed to settle within a commercially reasonable period of time (as determined
by the Calculation Agent and set forth in such notice) following the Transaction
Settlement Date or (ii) if BNPP determines (in its sole discretion) that an AML
Violation or OFAC Violation exists or could exist with respect to the related
Reference Obligation, or if the settlement of such related hedge would or could
result in a violation of BNPP’s “know your customer” compliance program or
BNPP’s corporate and social responsibility policy, then the Transaction shall,
in all cases and for all purposes hereof, be deemed never to have been effective
and it shall be deemed that neither a Transaction Trade Date nor a Transaction
Settlement Date occurred in respect of such Transaction, and neither BNPP nor
Counterparty shall have any obligations hereunder in respect of such ineffective
Transaction (except, in the case of clause (ii) of this sentence, Counterparty
shall be liable to BNPP for any losses incurred by BNPP, such Affiliate or
Hedging Vehicle in connection with their respective efforts to effect the
settlement of such related hedge).

 

3



--------------------------------------------------------------------------------

LOGO [g489799snap0003.jpg]

 

Subject to Section 2(c) of the Master Agreement, in respect of each Transaction
under this Master Confirmation or, in the case of the Counterparty Second
Floating Amount and Counterparty Third Floating Amount, in respect of the
Reference Portfolio, (a) Counterparty shall pay to BNPP the following amounts
determined in accordance with the terms of this Master Confirmation for each
applicable date: (i) on each Counterparty First Floating Rate Payer Payment
Date, the Counterparty First Floating Amount, (ii) on each Counterparty Second
Floating Rate Payer Payment Date, the Counterparty Second Floating Amount,
(iii) on each Counterparty Third Floating Rate Payer Payment Date, the
Counterparty Third Floating Amount, (iv) on each Counterparty Fourth Floating
Rate Payer Payment Date, the Counterparty Fourth Floating Amount, and (v) on
each Counterparty Fifth Floating Rate Payer Payment Date, the Counterparty Fifth
Floating Amount, and (b) BNPP shall pay to Counterparty the following amounts
determined in accordance with the terms of this Master Confirmation for each
applicable date: (i) on each BNPP Fixed Amount Payer Payment Date, the BNPP
Fixed Amount, and (ii) on each BNPP Floating Rate Payer Payment Date, the BNPP
Floating Amount.

With respect to any Transaction, if any payment of interest on the related
Reference Obligation that would otherwise be made during the period from and
including the Transaction Trade Date to but excluding the Transaction
Termination Trade Date is not made but is capitalized as additional principal
(without default), then the amount of interest so capitalized as principal shall
become a new Transaction hereunder (a “PIK Transaction”) having the same terms
and conditions as the Transaction relating to the Reference Obligation in
respect of which such interest is capitalized, except that (1) the Initial Price
in relation to such PIK Transaction shall be 0%, (2) the Transaction Trade Date
and Transaction Settlement Date for such PIK Transaction shall be the date on
which such interest is capitalized and (3) the Reference Amount of such PIK
Transaction will be the amount of interest so capitalized as principal. BNPP
shall give notice to Counterparty after a PIK Transaction becomes outstanding as
provided above, which notice shall set forth the information in the foregoing
clauses (2) and (3).

 

Reference Entity:    With respect to any Transaction, the borrower of the
related Reference Obligation identified as such in Annex I. In addition, with
respect to any Transaction, “Reference Entity”, unless the context otherwise
requires, shall also refer to any guarantor of or other obligor on the related
Reference Obligation. Ramp-Up Period:    The period from and including the
Facility Effective Date and ending on and including August 10, 2017.

Ramp-Down Period:

   The period from and including the later of (i) the date that is sixty
(60) days prior to the Facility Scheduled Termination Date and (ii) the date on
which a party provides written notice to the other party that the Facility
Scheduled Termination Date will not be further extended, and ending on and
including the Facility Scheduled Termination Date.

Portfolio Notional Amount:

   As of any date of determination, the sum of the Notional Amounts for all
Reference Obligations as of such date. Notional Amount:    In relation to any
Transaction, as of any date of determination, the Reference Amount of the
related Reference Obligation as of such date multiplied by the Initial Price in
relation to such Reference Obligation.

Notional Funded Amount:

  

As of any date of determination on or after the Transaction Settlement Date for
any Transaction, in relation to a related Reference Obligation that is:

 

(a)    a Term Obligation, the Notional Amount of such Reference Obligation on
such date of determination;

 

(b)    a Delayed Drawdown Reference Obligation or a Revolving Reference
Obligation, (i) the Initial Funded Amount multiplied by the Initial Price, plus
(ii) the Net Current Funded Amount on such date of determination, less (iii) the
product of (x) the Reference Amount on such date of determination less the
Initial Funded Amount, multiplied by (y) 100% minus the Initial Price;

 

in each case as may be reduced in accordance with Clause 3 or Clause 5 hereof;
provided that if the Notional Funded Amount for any Reference Obligation is at
any time less than zero, such Notional Funded Amount shall be deemed to equal
zero.

Portfolio Notional Funded Amount:

   As of any date of determination, the aggregate of all Notional Funded Amounts
with respect to all Reference Obligations in the Reference Portfolio on such
date of determination.

 

4



--------------------------------------------------------------------------------

LOGO [g489799snap0003.jpg]

 

Reference Amount:

  

With respect to any Transaction, the “Reference Amount” indicated in Annex I.
With respect to any Transaction in respect of which the related Reference
Obligation is a Committed Obligation, the Reference Amount shall include the
aggregate stated face amount of all letters of credit, bankers’ acceptances and
other similar instruments issued in respect of such Committed Obligation to the
extent that the holder of such Committed Obligation is obligated to extend
credit in respect of any drawing or other similar payment thereunder.

 

In the event any Reference Amount is reduced in accordance with Clause 3 or
Clause 5 hereof, BNPP shall provide a revised Annex I reflecting such reduction
on the next succeeding Business Day.

Utilization Amount:

   In relation to any Calculation Period, the daily average of the Portfolio
Notional Funded Amount during such Calculation Period.

Maximum Portfolio Notional Amount:

   USD 40,000,000, or such greater amount as the parties may agree to in
writing.

Minimum Portfolio Notional Amount:

   On any date of determination, 80% of the Maximum Portfolio Notional Amount in
effect on such date.

Business Day:

   New York.

Payment Business Day:

   A day on which commercial banks and foreign exchange markets settle payments
and are open for general business in New York and London.

Business Day Convention:

   Following (which shall apply to any date specified herein for the making of
any payment or determination or the taking of any action which falls on a day
that is not a Business Day).

Monthly Period:

   Each period from but excluding the 10th day of any calendar month to and
including the same day of the immediately succeeding calendar month; provided
that the first such period will commence on, and include, the Facility Effective
Date and end on, but exclude, July 10, 2017.

Calculation Agent:

   BNPP; provided that, if an Event of Default shall have occurred and be
continuing with respect to BNPP, then a Dealer selected by Counterparty in good
faith that is not an Affiliate of either party shall be the Calculation Agent so
long as no Event of Default with respect to Counterparty shall have occurred and
be continuing. Unless otherwise specified, the Calculation Agent shall make all
determinations, calculations and adjustments required pursuant to this Master
Confirmation in good faith and on a commercially reasonable basis.

Calculation Agent City:

   New York

Initial Price:

   With respect to any Transaction and the related Reference Obligation, the
Initial Price specified in Annex I. With respect to any Transaction, the Initial
Price proposed by Counterparty and agreed by BNPP as provided in “Transaction
Initiation” above will be determined as of the related Transaction Trade Date
exclusive of accrued interest and will be expressed as a percentage. With
respect to any Transaction, the Initial Price will be determined exclusive of
expenses that would be incurred by a buyer in connection with any purchase of
the Reference Obligation and exclusive of any Delay Compensation.

Payments by Counterparty

 

Counterparty First Floating Amounts Counterparty First Floating Amount Payer:   
Counterparty Counterparty First Floating Amount:    In relation to any
Counterparty First Floating Rate Payer Payment Date, the sum, for each
Transaction for which such date is a Counterparty First Floating Rate Payer
Payment Date, of the products of (a) the Counterparty First Floating Rate Payer
Calculation Amount for such Transaction for the related Counterparty First
Floating Rate Payer Calculation Period multiplied by (b) the Counterparty First
Floating Rate Option for such Transaction during the related Counterparty First
Floating Rate Payer Calculation Period plus the Counterparty First Floating Rate
Spread multiplied by (c) the Counterparty First Floating Rate Day Count
Fraction.

 

5



--------------------------------------------------------------------------------

LOGO [g489799snap0003.jpg]

 

Counterparty First Floating Rate Payer Calculation Amount:

   In relation to any Counterparty First Floating Rate Payer Payment Date and
any Transaction, the daily average of the Notional Funded Amount of such
Transaction during the related Counterparty First Floating Rate Payer
Calculation Period.

Counterparty First Floating Rate Payer Calculation Period:

   In relation to any Transaction, each Monthly Period; provided that (a) the
initial Counterparty First Floating Rate Payer Calculation Period will commence
on, and include, the related Transaction Settlement Date and (b) the final
Counterparty First Floating Rate Payer Calculation Period will end on, but
exclude, the related Transaction Termination Date.

Counterparty First Floating Rate Payer Payment Dates:

  

(a) In relation to any Transaction (other than in relation to any Terminated
Obligation or Repaid Obligation), the fifth Payment Business Day following the
last day of any Monthly Period, commencing with the first such date after the
Transaction Settlement Date for such Transaction and ending with the last such
date occurring prior to the related Transaction Termination Date; and

 

(b) In relation to any Terminated Obligation or Repaid Obligation, the related
Total Return Payment Date.

Counterparty First Floating Rate Option:    In relation to any Transaction,
USD-LIBOR-BBA.

Counterparty First Floating Rate Option Designated Maturity:

   In relation to any Transaction, one month.

Counterparty First Floating Rate Spread:

   2.00%

Counterparty First Floating Rate Day Count Fraction:

   In relation to any Transaction, Actual/360.

Counterparty First Floating Rate Option Reset Dates:

   In relation to any Transaction, the related Transaction Settlement Date and
the first day of each Monthly Period thereafter.

Counterparty First Floating Rate Compounding:

   Inapplicable Counterparty Second Floating Amounts Counterparty Second
Floating Amount Payer:    Counterparty

Counterparty Second Floating Amount:

  

In relation to any Counterparty Second Floating Rate Payer Payment Date, the
product of (a) the Counterparty Second Floating Rate Payer Calculation Amount
multiplied by (b) the Counterparty Second Floating Rate Spread multiplied by
(c) the Counterparty Second Floating Rate Day Count Fraction, in each case with
respect to the related Counterparty Second Floating Rate Payer Calculation
Period.

 

 

6



--------------------------------------------------------------------------------

LOGO [g489799snap0003.jpg]

 

   No Counterparty Second Floating Amount shall be payable, and no amount shall
be payable under Clause 3(e), on any date occurring on or after the designation
of an Early Termination Date pursuant to Section 6(a) of the Master Agreement by
reason of an Event of Default in relation to BNPP as the Defaulting Party.

Counterparty Second Floating Rate Payer Calculation Amount:

   In relation to any Counterparty Second Floating Rate Payer Calculation
Period, the excess, if any, of (a) the Minimum Portfolio Notional Amount over
(b) the Utilization Amount for such Counterparty Second Floating Rate Payer
Calculation Period.

Counterparty Second Floating Rate Payer Calculation Period:

   Each Monthly Period; provided that (a) the initial Counterparty Second
Floating Rate Payer Calculation Period will commence on, and include, the last
day of the Ramp-Up Period and (b) the final Counterparty Second Floating Rate
Payer Calculation Period will end on, but exclude, the first day of the
Ramp-Down Period.

Counterparty Second Floating Rate Payer Payment Dates:

   The fifth Payment Business Day following the last day of each Monthly Period;
provided that (a) the initial Counterparty Second Floating Rate Payer Payment
Date will be the first such Payment Business Day after the last day of the
Ramp-Up Period and (b) the final Counterparty Second Floating Rate Payer Payment
Date will be the fifth Payment Business Day following the last day of the
Monthly Period in which the Facility Scheduled Termination Date occurs.

Counterparty Second Floating Rate Spread:

   2.00%.

Counterparty Second Floating Rate Day Count Fraction:

   Actual/360.

Counterparty Second Floating Rate Compounding:

   Inapplicable

Counterparty Third Floating Amounts

  

Counterparty Third Floating Amount Payer:

   Counterparty

Counterparty Third Floating Amount:

  

In relation to any Counterparty Third Floating Rate Payer Payment Date, the
product of (a) the Counterparty Third Floating Rate Payer Calculation Amount
multiplied by (b) the Counterparty Third Floating Rate Spread multiplied by
(c) the Counterparty Third Floating Rate Day Count Fraction, in each case with
respect to the related Counterparty Third Floating Rate Payer Calculation
Period.

 

No Counterparty Third Floating Amount shall be payable, and no amount shall be
payable under Clause 3(e), on any date occurring on or after the designation of
an Early Termination Date pursuant to Section 6(a) of the Master Agreement by
reason of an Event of Default in relation to BNPP as the Defaulting Party.

Counterparty Third Floating Rate Payer Calculation Amount:

   In relation to any Counterparty Third Floating Rate Payer Calculation Period,
the excess, if any, of (a) the Maximum Portfolio Notional Amount over (b) the
greater of (i) the Utilization Amount for such Counterparty Third Floating Rate
Payer Calculation Period and (ii) the Minimum Portfolio Notional Amount for such
Counterparty Third Floating Rate Payer Calculation Period.

 

7



--------------------------------------------------------------------------------

LOGO [g489799snap0003.jpg]

 

Counterparty Third Floating Rate Payer Calculation Period:

   Each Monthly Period; provided that (a) the initial Counterparty Third
Floating Rate Payer Calculation Period will commence on, and include, the last
day of the Ramp-Up Period and (b) the final Counterparty Third Floating Rate
Payer Calculation Period will end on, but exclude, the first day of the
Ramp-Down Period.

Counterparty Third Floating Rate Payer Payment Dates:

   The fifth Payment Business Day following the last day of each Monthly Period;
provided that (a) the initial Counterparty Third Floating Rate Payer Payment
Date will be the first such Payment Business Day after the last day of the
Ramp-Up Period and (b) the final Counterparty Third Floating Rate Payer Payment
Date will be the fifth Payment Business Day following the last day of the
Monthly Period in which the Facility Scheduled Termination Date.

Counterparty Third Floating Rate Spread:

   0.375%.

Counterparty Third Floating Rate Day Count Fraction:

   Actual/360.

Counterparty Third Floating Rate Compounding:

   Inapplicable

 

Counterparty Fourth Floating Amounts

Counterparty Fourth Floating Amount Payer:

   Counterparty

Counterparty Fourth Floating Amount:

   In relation to any Counterparty Fourth Floating Rate Payer Payment Date and
any Transaction, the Expense or Other Payment with respect to such Transaction
for the related Counterparty Fourth Floating Rate Payer Payment Date.

Counterparty Fourth Floating Rate Payer Payment Dates:

   In relation to any Transaction, (a) the fifth Payment Business Day following
the last day of each Monthly Period, beginning with the first such Payment
Business Day after the Transaction Settlement Date for such Transaction, (b) the
related Transaction Termination Date and (c) after the related Transaction
Termination Date, the fifth Payment Business Day after notice of a Counterparty
Fourth Floating Amount from BNPP to Counterparty; provided that, prior to the
fifth Business Day after the related Transaction Termination Date, if
Counterparty has received fewer than five Business Days’ notice from BNPP that
such Counterparty Fourth Floating Amount is due and payable, such Counterparty
Fourth Floating Rate Payer Payment Date shall be the fifth Business Day
following the last day of the next succeeding Monthly Period. The obligation of
Counterparty to pay Counterparty Fourth Floating Amounts in respect of any
Transaction shall survive the related Transaction Termination Date.

Counterparty Fifth Floating Amounts

Counterparty Fifth Floating Amount Payer:

   Counterparty

Counterparty Fifth Floating Amount:

   In relation to any Counterparty Fifth Floating Rate Payer Payment Date and
any Terminated Obligation or Repaid Obligation, the Capital Depreciation with
respect to such Terminated Obligation or Repaid Obligation for the related
Counterparty Fifth Floating Rate Payer Payment Date, if any.

Counterparty Fifth Floating Rate Payer Payment Dates:

   In relation to each Terminated Obligation or Repaid Obligation, the related
Total Return Payment Date; provided that with respect to any Transaction
Termination Date designated in connection with Clause 3(a)(iii)(b), Clause 3(b),
Clause 3(c)(ii) or Clause 3(d) of this Master Confirmation or following an Event
of Default under the Master Agreement as to which Counterparty is the Defaulting
Party or an Additional Termination Event as to which Counterparty is the sole
Affected Party, the Counterparty Fifth Floating Rate Payer Payment Date shall be
such Transaction Termination Date, or if such date is not a Payment Business
Day, the following day that is a Payment Business Day.

 

8



--------------------------------------------------------------------------------

LOGO [g489799snap0003.jpg]

 

Payments by BNPP

BNPP Fixed Amounts

  

BNPP Fixed Amount Payer:

   BNPP

BNPP Fixed Amount:

   In relation to any Transaction, the Interest and Fee Amount with respect to
such Transaction for the related BNPP Fixed Amount Payer Payment Date.

BNPP Fixed Amount Payer Calculation Periods:

   In relation to each Reference Obligation in the Reference Portfolio, each
period from and including any date upon which a payment of interest is actually
received by a Reference Obligation Holder on such Reference Obligation to but
excluding the next such date; provided that (a) the initial BNPP Fixed Amount
Payer Calculation Period will commence on, and include, the Transaction
Settlement Date for such Reference Obligation and (b) the final BNPP Fixed
Amount Payer Calculation Period will end on, but exclude, the related
Transaction Termination Date.

BNPP Fixed Amount Payer Payment Dates:

  

(a) In relation to any Transaction (other than in relation to any Terminated
Obligation or Repaid Obligation), the fifth Payment Business Day following the
last day of any Monthly Period during which any payment of interest is actually
received by a Reference Obligation Holder, on the related Reference Obligation,
commencing with the first such date after the Transaction Settlement Date for
such Transaction and ending with the last such date occurring prior to the
related Transaction Termination Date; and

 

(b) In relation to any Terminated Obligation or Repaid Obligation, the related
Total Return Payment Date; provided that, in the case of a Terminated
Obligation, if the related Transaction Termination Date occurs on a date other
than a date on which interest on the related Reference Obligation is scheduled
to be paid, the final BNPP Fixed Amount Payer Payment Date shall be the fifth
Payment Business Day following the last day of any Monthly Period during which
such interest is scheduled to be paid (subject to any applicable grace period).

BNPP Floating Amounts

  

BNPP Floating Amount Payer:

   BNPP

BNPP Floating Amount:

   In relation to any BNPP Floating Rate Payer Payment Date and any Terminated
Obligation or Repaid Obligation, the Capital Appreciation with respect to such
Terminated Obligation or Repaid Obligation for the related BNPP Floating Rate
Payer Payment Date, if any.

BNPP Floating Rate Payer Payment Dates:

   In relation to each Terminated Obligation or Repaid Obligation, the related
Total Return Payment Date.

 

9



--------------------------------------------------------------------------------

LOGO [g489799snap0003.jpg]

 

3. REFERENCE OBLIGATION REMOVAL; ACCELERATED TERMINATION.

Reference Obligation Removal

 

(a) A Transaction may be terminated in whole by either party (or in part by
Counterparty) in accordance with sub-clauses (i)-(vii) of this Clause 3 (each
such termination, an “Accelerated Termination”) upon the giving of notice (an
“Accelerated Termination Notice”) to the other party in accordance with this
Clause 3. An Accelerated Termination Notice shall specify, in respect of an
Accelerated Termination, (1) the Trade ID of the related Transaction, (2) the
Reference Obligation that is the subject of such Accelerated Termination,
(3) the related Reference Amount Reduction Amount, (4) the Transaction
Termination Trade Date, and (5) the Transaction Termination Settlement Date. An
Accelerated Termination Notice shall be given (i) on the proposed Transaction
Termination Trade Date for the related Accelerated Termination and (ii) no more
than 30 days, and no fewer than 10 days, prior to the proposed Transaction
Termination Settlement Date for the related Accelerated Termination. The
Transaction Termination Settlement Date for any Accelerated Termination shall be
the date that is customary for settlement of the related Terminated Obligation
substantially in accordance with the then-current market practice in the
principal market for the related Terminated Obligation (as determined by the
Calculation Agent), or any date specified by Counterparty and agreed to by BNPP;
provided that if BNPP, any of its Affiliates or the Hedging Vehicle elects to
terminate a related hedge and such related hedge termination actually settles on
a date other than the Transaction Termination Settlement Date, the Transaction
Termination Settlement Date shall be deemed to be the date that such related
hedge termination actually occurred and the Calculation Agent shall make any
adjustments to account for Delay Compensation in accordance with Clause 6(b)
hereof. For the avoidance of doubt, none of BNPP, any of its Affiliates or the
Hedging Vehicle shall be under any obligation to terminate any hedge related to
any such Transaction or to dispose of any such Reference Obligation, and any of
BNPP, its Affiliates and the Hedging Vehicle may establish, maintain, modify,
terminate or re-establish any hedge position or any methodology for hedging at
any time without regarding Counterparty.

 

  (i) Counterparty may, on any Business Day, request that any Transaction or any
portion thereof be terminated by delivering an Accelerated Termination Notice to
BNPP; provided, however, that such Accelerated Termination Notice shall be
deemed to not be effective unless BNPP notifies Counterparty of its consent to
such Accelerated Termination as provided in this Clause 3(a)(i). The Accelerated
Termination Notice delivered by Counterparty to BNPP shall also specify an
estimate of the Final Price of the related Termination Obligation. Following
BNPP’s receipt of such Accelerated Termination Notice, if (A) BNPP, in its
commercially reasonable discretion, consents to the proposed termination of such
Transaction or portion thereof on such terms and (B) after giving effect to such
proposed termination, the Reference Obligations relating to the then existing
Transactions, in the aggregate, would continue to satisfy the Portfolio Criteria
(provided that the condition set forth in this clause (B) is not applicable if
such Accelerated Termination Notice is delivered on a date that falls within the
Ramp-Up Period or the Ramp-Down Period and the Portfolio Notional Amount after
giving effect to such proposed termination would not exceed $25 million), then
BNPP shall notify Counterparty of BNPP’s consent to such termination and, upon
such notification, such Accelerated Termination Notice shall be deemed to be
effective; provided, however, that such Accelerated Termination Notice shall
subsequently be deemed ineffective and to have no force or effect if
(x) Counterparty does not provide a Firm Bid pursuant to Clause 4(a) on or prior
to (I) the date that is three (3) days after the date of such consent and
(II) the date on which BNPP notifies Counterparty that BNPP has withdrawn such
consent, or (y) such Firm Bid is not within 10% of the estimate of the Final
Price specified in such Accelerated Termination Notice (in which case
Counterparty must deliver an updated Accelerated Termination Notice, which shall
be subject to the terms of this Clause 3(a)(i)).

 

  (ii) With respect to any Transaction, following the occurrence of a Credit
Event (as determined by the Calculation Agent) with respect to the related
Reference Entity (including any guarantor or other obligor referred to in the
definition thereof), BNPP shall, at any time after the Transaction Trade Date,
be entitled to propose, by notice to Counterparty, an increased Independent
Amount Percentage with respect to the related Transaction. If Counterparty does
not, by notice to BNPP within one (1) Business Day after such notice from BNPP,
agree to such increase, then BNPP may terminate the related Transaction by
delivering an Accelerated Termination Notice to Counterparty.

 

  (iii) If Counterparty fails to make, when due, any Transfer required under
Clause 9 to be made by Counterparty and such failure is continuing after the
grace period specified in Paragraph 7(i) of the Credit Support Annex (as may be
modified pursuant to Paragraph 13 thereof) after BNPP gives notice of such
failure to Counterparty, BNPP will then have the right to terminate any or all
Transactions by (A) delivering an Accelerated Termination Notice to Counterparty
with respect to each Transaction that will be terminated or (B) delivering a
notice to Counterparty designating a date no fewer than 10 days after the date
of delivery of such notice as the Facility Termination Date.

  (iv)

With respect to any Transaction, if BNPP, any of its Affiliates or the Hedging
Vehicle would be unable, after using commercially reasonable efforts (A) to
acquire, establish, re-establish, substitute, maintain, unwind or dispose of any
transaction(s) or asset(s) (including, but not limited to, the applicable
Reference Obligation(s)) held or desired to be held by BNPP, such Affiliate or
Hedging Vehicle, as the case may be, as a hedge against the risk of entering

 

10



--------------------------------------------------------------------------------

LOGO [g489799snap0003.jpg]

 

  into and performing BNPP’s obligations with respect to such Transaction
without incurring excessive costs or expenses (including, but not limited to,
during the continuance of a disrupted market) or (B) to realize, recover or
remit the proceeds of any such transaction(s) or asset(s) (such clauses (A) and
(B) together, the “Hedging Action”) and settle such Hedging Action, then, BNPP
may, in its sole discretion, terminate the related Transaction by delivering an
Accelerated Termination Notice to Counterparty.

 

  (v) With respect to any Transaction, if BNPP is or becomes aware that
Counterparty is not permitted pursuant to the terms of the related Reference
Obligation to acquire or hold (or is otherwise prohibited from acquiring or
holding) such Reference Obligation (or any participation interest in such
Reference Obligation), then BNPP may, in its sole discretion, terminate the
related Transaction by delivering an Accelerated Termination Notice to
Counterparty.

 

  (vi) With respect to any Transaction, if BNPP determines (in its sole
discretion) that an AML Violation or OFAC Violation exists or could exist with
respect to the related Reference Obligation, or if the establishment or
maintenance by BNPP, any of its Affiliates or the Hedging Vehicle of any related
hedge would or could result in a violation of BNPP’s corporate and social
responsibility policy, then BNPP may, in its sole discretion, terminate the
related Transaction by delivering an Accelerated Termination Notice to
Counterparty.

 

  (vii) With respect to any Transaction, following the occurrence of a
Regulatory Event, the parties shall negotiate in good faith and in a
commercially reasonable manner to (A) transfer the Regulatory Affected
Transaction(s) to avoid the prohibition or limitation described in the
definition of Regulatory Event or (B) provide for new terms and conditions for
Regulatory Affected Transaction(s) within five (5) Business Days of written
notice from BNPP (or such shorter amount of time reasonably determined by BNPP
to comply with its obligations under any Applicable Law referenced in
sub-clauses (i), (ii), or (iii) of the definition of Regulatory Event, or such
longer period of time agreed to by the parties), which in either case preserves
for both parties the economic benefits of the original Transaction(s) and does
not otherwise result in any increased cost or risk for either party. In the
event the parties are unable to agree as provided in clause (A) or (B) within
the applicable time period, the party affected by such Regulatory Event shall
have a right to terminate the Regulatory Affected Transaction(s) by delivering
an Accelerated Termination Notice to the other party.

For purposes of the definition of Regulatory Event, and for the avoidance of
doubt, all regulations, rules, guidelines and directives adopted or promulgated
by Governmental Authorities in connection with the Dodd-Frank Wall Street Reform
and Consumer Protection Act shall be deemed to be changes in Applicable Law at
such time as such regulations, rules, guidelines and directives are adopted,
promulgated and deemed effective in final and binding form. The determination of
whether any events or circumstances set forth in the definition of Regulatory
Event has occurred shall be made by BNPP in a commercially reasonable manner,
but BNPP shall provide to Counterparty evidence demonstrating such determination
(which evidence need not be in the form of an opinion of counsel).

For the avoidance of doubt, the parties hereto hereby acknowledge and agree that
(x) neither party shall be required to take any action or perform any obligation
under this Master Confirmation if such action or performance would not be
permitted under Section 716 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (regardless of whether any event has arisen that would give rise
to a Regulatory Event), and (y) nothing in this subclause (vii) shall require
BNPP or any Affiliate of BNPP or any of their respective agents to take any
action which, in the reasonable opinion of BNPP, is not possible or would be in
contravention of any applicable law, regulation, market custom or practice, nor
shall BNPP or any Affiliate of BNPP be obliged to take any action which would
cause it to incur additional material costs or expenses during the continuance
of a disrupted market.

Elective Termination by Counterparty

 

(b) Counterparty may, on any day prior to the date that is one month prior to
the Facility Scheduled Termination Date, terminate all outstanding Transactions,
if any, by delivering a notice to BNPP designating a date no fewer than 15 days
after the date of delivery of such notice as the Facility Termination Date.

Elective Termination by BNPP due to Non-Compliance

 

(c)

If at any time the Reference Portfolio, taken as a whole, fails to satisfy the
Portfolio Criteria or any Reference Obligation related to any Transaction fails
to satisfy the Obligation Criteria (and in each case, for the avoidance of
doubt, in respect of any Transaction for which the related Transaction
Settlement Date has not occurred, assuming for this purpose that such
Transaction Settlement Date has occurred), then BNPP may notify Counterparty in
writing of such non-compliance; provided, however, that if such non-compliance
relates solely to clause (iii) or (ix) of the Portfolio

 

11



--------------------------------------------------------------------------------

LOGO [g489799snap0003.jpg]

 

  Criteria, Counterparty may dispute such non-compliance by providing BNPP with
(x) three or more pairs of indicative bid-offer quotations for the related
Reference Obligation, expressed as a percentage and exclusive of accrued
interest, that are acceptable to BNPP in its commercially reasonable discretion
or (y) three or more good and irrevocable bids for value, to purchase the
related Reference Obligation, expressed as a percentage and exclusive of accrued
interest, for scheduled settlement substantially in accordance with then-current
market practice in the principal market for such Reference Obligation, that are
in each case submitted by Dealers. If Counterparty fails to correct such
non-compliance within 3 Business Days following Counterparty’s receipt of such
notice (any such failure to correct such non-compliance, a “Non-Compliance”),
BNPP will then have the right to:

 

  (i) by notice to Counterparty, increase the Independent Amount Percentage with
respect to any one or more Transactions (and solely for purposes of this
sub-clause and notwithstanding Clause 9(a) of this Master Confirmation, the
posting by Counterparty of the corresponding additional Independent Amount with
respect to the relevant Transactions within one (1) Business Day of any such
notice shall be deemed to cure such Non-Compliance); or

 

  (ii) terminate (1) if the Reference Portfolio, taken as a whole, fails to
satisfy the Portfolio Criteria, any or all Transactions by (A) delivering an
Accelerated Termination Notice to Counterparty with respect to each Transaction
that will be terminated, or (B) delivering a notice to Counterparty designating
a date no fewer than 10 days after the date of delivery of such notice as the
Facility Termination Date or (2) if any Reference Obligation related to any
Transaction fails to satisfy the Obligation Criteria, such Transaction by
delivering an Accelerated Termination Notice to Counterparty with respect to
such Transaction;

provided, however, that if any Non-Compliance relates solely to clause (x) of
the Portfolio Criteria, BNPP will only have the right to increase the
Independent Amount Percentage with respect to any one or more Transactions
pursuant to Clause 3(c)(i), and BNPP may not terminate any Transactions pursuant
to Clause 3(c)(ii) on the basis of such Non-Compliance.

Facility Scheduled Termination Date

 

(d) Each Transaction existing under this Master Confirmation shall terminate in
connection with the occurrence of the Facility Scheduled Termination Date
pursuant to the terms of this Master Confirmation and, in respect of each such
terminated Transaction, (i) the “Reference Amount Reduction Amount” shall be the
Reference Amount of the related Reference Obligation, (ii) the “Transaction
Termination Trade Date” shall be a date occurring during the 30 calendar days
preceding the Facility Scheduled Termination Date, as designated by the
Calculation Agent in its sole discretion in a manner reasonably likely to cause
the Transaction Termination Settlement Date for such Transaction to occur on the
Facility Scheduled Termination Date, and (iii) the “Transaction Termination
Settlement Date” shall be the Facility Scheduled Termination Date. For the
avoidance of doubt, with respect to each such terminated Transaction, the “Final
Price” in relation to the related Terminated Obligation shall be determined
pursuant to Clause 4.

If (1) BNPP elects to terminate (or cause the BNPP Holder (as defined below) to
terminate) a related hedge with respect to any Transaction and, (2) BNPP
notifies Counterparty on the Facility Scheduled Termination Date that such
related hedge has failed to settle on or prior to the Facility Scheduled
Termination Date, then (I) the Transaction Termination Settlement Date with
respect to such Transaction shall be deemed to occur on the earlier of (x) the
Facility Final Termination Date and (y) the date on which such related hedge
actually settles and (II) if BNPP notifies Counterparty on the Facility Final
Termination Date that such related hedge has failed to settle on or prior to the
Facility Final Termination Date, then (x) the “Final Price” in relation to each
related Terminated Obligation shall be deemed to be 0% (notwithstanding Clause
4), and (y) BNPP shall assign (or cause the BNPP Holder to assign) any
Terminated Obligation then held as a hedge in respect of a terminated
Transaction to or at the direction of Counterparty.

Designation of Facility Termination Date

 

(e) Following the designation of a Facility Termination Date pursuant to Clause
3(a)(iii) in relation to all Transactions hereunder, (b) or (c)(ii), all
Transactions outstanding, if any, under this Master Confirmation shall terminate
pursuant to the terms of this Master Confirmation and, in respect of each such
terminated Transaction, if any, (i) the “Reference Amount Reduction Amount”
shall be the Reference Amount of the related Reference Obligation, (ii) the
“Transaction Termination Trade Date” shall be the date of the designation of
such Facility Termination Date, and (iii) the “Transaction Termination
Settlement Date” shall be such Facility Termination Date. For the avoidance of
doubt, with respect to each such terminated Transaction, if any, the “Final
Price” in relation to the related Terminated Obligation

 

12



--------------------------------------------------------------------------------

LOGO [g489799snap0003.jpg]

 

shall be determined pursuant to Clause 4(b). On the Facility Termination Date,
Counterparty shall pay to BNPP an amount equal to the present value (as
calculated by the Calculation Agent) of each Counterparty Second Floating Amount
and Counterparty Third Floating Amount that would have been payable absent the
designation of such Facility Termination Date (assuming for purposes of such
calculation that the Portfolio Funded Notional Amount is zero) on each
subsequent Counterparty Second Floating Rate Payer Payment Date and Counterparty
Third Floating Rate Payer Payment Date, respectively, occurring on or prior to
the Facility Scheduled Termination Date, discounted to the Facility Termination
Date at a discount rate per annum equal to the Discount Rate. For this purpose,
the “Discount Rate” means, with respect to each Second Floating Rate Payer
Payment Date or Counterparty Third Floating Rate Payer Payment Date, as
applicable, the zero coupon swap rate (as determined by the Calculation Agent)
implied by the fixed rate offered to be paid by BNPP under a fixed for floating
interest rate swap transaction with a remaining term equal to the period from
such Facility Termination Date to such Second Floating Rate Payer Payment Date
or Counterparty Third Floating Rate Payer Payment Date, as applicable, in
exchange for the receipt of payments indexed to USD-LIBOR-BBA.

Designation of Early Termination Date

 

(f) Notwithstanding anything to the contrary in the Master Agreement, in the
event that an Early Termination Date is designated by either party pursuant to
Section 6(a) or 6(b) of the Master Agreement, in lieu of calculating the amount
payable in respect of all Transactions pursuant to Section 6(e) of the Master
Agreement, the obligations of the parties shall be determined pursuant to the
provisions hereof and, with respect to each Transaction to which this Master
Confirmation relates, (i) the related Reference Obligation shall be deemed to be
a Terminated Obligation, (ii) the “Transaction Termination Trade Date” with
respect to such Terminated Obligation shall be such Early Termination Date,
(iii) the “Final Price” in relation to such Terminated Obligation shall be
determined pursuant to Clause 4, (iv) each amount that becomes payable by reason
of the occurrence of the Transaction Termination Trade Date shall be an “Unpaid
Amount” and (v) if such Early Termination Date is designated by BNPP, the
foregoing shall not limit the effect of Clause 3(e) and if such Early
Termination Date is designated by Counterparty as a result of an Event of
Default with respect to BNPP, Counterparty shall have no obligations under
Clause 3(e) to make any payments to BNPP in respect of any subsequent
Counterparty Second Floating Rate Payer Payment Dates or Counterparty Third
Floating Rate Payer Payment Dates.

Effect of Termination

 

(g)

Notwithstanding anything to the contrary in the Master Agreement, with respect
to any Transaction terminated in whole pursuant to this Clause 3, in lieu of
calculating the amount payable in respect of a Transaction pursuant to
Section 6(e) of the Master Agreement, (i) as of the relevant Transaction
Termination Trade Date, immediately after the determination of the related Final
Price and the calculation of any related Capital Appreciation or Capital
Depreciation, each of the Reference Amount, the Notional Funded Amount, the
Initial Funded Amount and the Current Funded Amount, for all purposes hereof
other than calculating Rate Payments, shall be reduced to zero (provided that
for the purposes of calculating the Return Amount (as defined in the Credit
Support Annex) with respect to the related Terminated Obligation, neither of the
Reference Amount nor the Current Funded Amount of such Terminated Obligation
shall be reduced to zero until the Business Day next succeeding the Transaction
Termination Settlement Date) and (ii) as of the relevant Transaction Termination
Settlement Date, each of the Reference Amount, the Notional Funded Amount, the
Initial Funded Amount and the Current Funded Amount, for purposes of calculating
Rate Payments, shall be reduced to zero. Notwithstanding anything to the
contrary in the Master Agreement, with respect to any Transaction terminated in
part pursuant to this Clause 3, in lieu of calculating the amount payable in
respect of a Transaction pursuant to Section 6(e) of the Master Agreement,
(i) as of the relevant Transaction Termination Trade Date, immediately after the
determination of the related Final Price and the calculation of any related
Capital Appreciation or Capital Depreciation, (A) the Reference Amount, for all
purposes hereof other than calculating Rate Payments, shall be reduced (if such
Terminated Obligation is a Committed Obligation, such reduction shall be
allocated on a pro rata basis according to the relative principal amounts of the
funded and unfunded portions of the related Reference Obligation) by the
Reference Amount Reduction Amount specified in the Accelerated Termination
Notice (provided that for the purposes of calculating the Return Amount with
respect to the related Terminated Obligation, the Reference Amount of such
Terminated Obligation shall not be reduced until the Business Day next
succeeding the Transaction Termination Settlement Date), and (B) each of the
Notional Funded Amount, the Initial Funded Amount, and the Current Funded
Amount, for all purposes hereof other than calculating Rate Payments, shall be
reduced (if such Terminated Obligation is a Committed Obligation, such reduction
shall be allocated on a pro rata basis according to the relative principal
amounts of the funded and unfunded portions of the related Reference Obligation)
in proportion to the Reference Amount Reduction Amount, and (ii) as of the
relevant Transaction Termination Settlement Date, (A) the Reference

 

13



--------------------------------------------------------------------------------

LOGO [g489799snap0003.jpg]

 

  Amount, for purposes of calculating Rate Payments, shall be reduced (if such
Terminated Obligation is a Committed Obligation, such reduction shall be
allocated on a pro rata basis according to the relative principal amounts of the
funded and unfunded portions of the related Reference Obligation) by the
Reference Amount Reduction Amount specified in the Accelerated Termination
Notice and (B) each of the Notional Funded Amount, the Initial Funded Amount,
and the Current Funded Amount, for purposes of calculating Rate Payments, shall
be reduced (if such Terminated Obligation is a Committed Obligation, such
reduction shall be allocated on a pro rata basis according to the relative
principal amounts of the funded and unfunded portions of the related Reference
Obligation) in proportion to the Reference Amount Reduction Amount.
Notwithstanding the foregoing, other than with respect to the termination of a
Transaction pursuant to Clause 3(d), if BNPP, any of its Affiliates or the
Hedging Vehicle elects to terminate a related hedge in respect of the Reference
Obligation designated with respect to a terminated Transaction, and if BNPP
elects to give notice to Counterparty that such related hedge termination has
failed to settle within a commercially reasonable period of time (as determined
by the Calculation Agent and set forth in such notice) following the Transaction
Termination Settlement Date, then the Transaction shall, for all purposes
hereof, be deemed never to have been terminated and it shall be deemed that
neither a Transaction Termination Trade Date nor a Transaction Termination
Settlement Date occurred in respect of such Transaction; provided that, in such
event, Counterparty may, promptly after any such notice, request that (x) the
“Final Price” with respect to any such Terminated Obligation be deemed to be 0%
and (y) BNPP assign (or cause the BNPP Holder to assign) such Terminated
Obligation to or at the direction of Counterparty. With respect to any
Accelerated Termination, not later than one Business Day after the related
Transaction Termination Trade Date, BNPP shall deliver to Counterparty a revised
Annex I, which shall reflect such Accelerated Termination.

4. FINAL PRICE DETERMINATION

Following the termination of any Transaction in whole or in part pursuant to
Clause 3 or by reason of the occurrence of the Facility Scheduled Termination
Date (other than in connection with a Repayment), the “Final Price” in relation
to the relevant Terminated Obligation(s) will be determined in accordance with
this Clause 4.

Determination by Counterparty

(a) In order to determine the Final Price in relation to any Terminated
Obligation then held by or on behalf of BNPP as a hedge against the risk of
entering into and performing its obligations with respect to the related
Transaction, Counterparty may, no later than 3:00 p.m. (New York time) on the
Transaction Termination Trade Date with respect to such Terminated Obligation,
provide notice to BNPP of a Firm Bid (as defined below) from a Dealer of credit
standing acceptable to BNPP in the exercise of its reasonable discretion to
purchase the entire Reference Amount of such Terminated Obligation; provided
that if such Dealer is not reasonably acceptable to BNPP , the Final Price in
relation to such Terminated Obligation shall be determined pursuant to Clause
4(b); provided further that Counterparty hereby agrees that it shall not have
the right to provide notice to BNPP of a Firm Bid in connection with the
termination of a Transaction: (i) in the case of a termination pursuant to
Clause 3(a)(ii), (a)(iii), (a)(v), (c), (d), (e) or (if the relevant Early
Termination Date is designated as a result of an Event of Default with respect
to Counterparty) (f); provided that, in the event (x) Counterparty has requested
that a Transaction or any portion thereof be terminated pursuant to Clause
3(a)(i), (y) BNPP has not consented to such termination, and (z) such
Transaction is subsequently terminated in accordance with Clause 3(a)(ii), (c)
or (d), then this subclause (i) shall not apply; (ii) if BNPP would be unable
to, after using commercially reasonable efforts in connection with any
Transaction Termination Date, effect and settle any Hedging Action with respect
to such Transaction by such Transaction Termination Date; or (iii) if, as a
result of such termination and the termination of all other Transactions as to
which the Total Return Payment Date has not yet occurred, (x) the aggregate
Value (as defined in the Credit Support Annex) of all Posted Credit Support (as
defined in the Credit Support Annex) held by BNPP as Secured Party (as defined
in the Credit Support Annex) plus the aggregate of all BNPP Floating Amounts
payable in connection with such terminations would be less than (y) the
aggregate of all Counterparty Fifth Floating Amounts payable in connection with
such terminations. Such notice must be given at least 15 days prior to the
Facility Scheduled Termination Date if all Transactions are to be terminated in
connection with the Facility Scheduled Termination Date. Any sale executed in
respect of such Firm Bid (i) must be to (x) an Approved Buyer or (y) another
buyer approved in advance of the Transaction Termination Trade Date by BNPP
(such approval, in the case of a buyer with which BNPP has approved trading
lines and that is not an Affiliate of Counterparty, not to be unreasonably
withheld or delayed) and (ii) must be scheduled to occur no later than the date
customary for settlement, substantially in accordance with the then-current
market practice in the principal market for such Terminated Obligation (as
determined by the Calculation Agent), following the Transaction Termination
Trade Date and on or prior to the Facility Scheduled Termination Date if all
Transactions are to be terminated in connection with the Facility Scheduled
Termination Date. If the proviso to the first sentence of this Clause 4(a) does
not apply and if all of the conditions set forth in the second sentence of this
Clause 4(a) are satisfied, then such Firm Bid shall be the “Final Price” in
relation to such Terminated Obligation. Otherwise, the “Final Price” in relation
to such Terminated Obligation shall be determined pursuant to Clause 4(b).

 

14



--------------------------------------------------------------------------------

LOGO [g489799snap0003.jpg]

 

Determination by Calculation Agent

(b) If the Final Price in relation to any Terminated Obligation is not
determined pursuant to Clause 4(a), the Calculation Agent shall attempt to
obtain Firm Bids for such Terminated Obligation with respect to the applicable
Transaction Termination Trade Date from three or more Dealers selected by BNPP;
provided that, except in the case of a termination described in Clause 3(f) in
connection with an Early Termination Date designated by BNPP, the Counterparty
shall be entitled to select one of such Dealers; provided further that if such
Dealer selected by Counterparty is not reasonably acceptable to BNPP or
Counterparty fails to provide notice to BNPP of a financial institution to be
selected as a Dealer promptly after the Transaction Termination Trade Date with
respect to such Terminated Obligation, the Calculation Agent shall attempt to
obtain Firm Bids from three or more Dealers selected in its discretion. A “Firm
Bid” shall be a good and irrevocable bid for value, to purchase all or a portion
of the applicable Terminated Obligation, expressed as a percentage and exclusive
of accrued interest, for scheduled settlement substantially in accordance with
the then-current market practice in the principal market for such Terminated
Obligation (after deduction of any withholding taxes for which the related
Reference Entity is not obligated to reimburse a Reference Obligation Holder, if
applicable), as determined by the Calculation Agent, submitted by a Dealer as of
11 a.m. New York time or as soon as practicable thereafter. If there is more
than one Terminated Obligation at any time, then the Calculation Agent may in
its sole discretion, in addition to obtaining individual Firm Bids with respect
to each separate Terminated Obligation, also obtain Firm Bids for any group or
groups of such Terminated Obligations. BNPP may, but is not obligated to, sell
or cause the sale of any portion of any Terminated Obligation to any Dealer that
provides a Firm Bid.

If the Calculation Agent is unable to obtain from Dealers at least one Firm Bid
for all of the Reference Amount of any Terminated Obligation (either as an
individual Firm Bid or as part of a Firm Bid for any group or groups of such
Terminated Obligations) on the relevant Transaction Termination Trade Date, the
Calculation Agent will attempt to obtain a Firm Bid or combination of Firm Bids
for all of the Reference Amount of such Terminated Obligation from three or more
Dealers until the earlier of (i) the second Business Day (inclusive) following
such Transaction Termination Trade Date and (ii) the date a Firm Bid or
combination of Firm Bids is obtained for all of the Reference Amount of such
Terminated Obligation.

If the Calculation Agent is able to obtain at least one Firm Bid or combination
of Firm Bids for all of the Reference Amount of any Terminated Obligation, the
“Final Price” in relation to such Terminated Obligation shall be the highest of
such Firm Bids or combination of Firm Bids. If no Firm Bids are obtained on or
prior to such second Business Day for all or a portion of the applicable
Terminated Obligation, (x) the “Final Price” shall be deemed to be 0% with
respect to such Terminated Obligation (or portion thereof) for which no Firm Bid
was obtained and (y) BNPP shall assign (or cause the BNPP Holder to assign) such
Terminated Obligation (or portion thereof) if then held as a hedge in respect of
the related Transaction to or at the direction of Counterparty. The Calculation
Agent will conduct the bid process in accordance with the procedures set forth
in this Clause 4(b) and otherwise in a commercially reasonable manner.

Notwithstanding anything to the contrary herein (including, for the avoidance of
doubt, either of Clause 4(a) or Clause 4(b)):

 

  (i) Counterparty hereby agrees that it will not provide any bid with respect
to any Terminated Obligation through any Dealer in connection with the
determination of the Final Price. For the avoidance of doubt, while Counterparty
may provide notice of a Firm Bid of a Dealer when permitted pursuant to Clause
4(a), Counterparty shall not directly or indirectly cause such Dealer to provide
such Firm Bid by providing any bid in respect of the related Terminated
Obligation to such Dealer.

 

  (ii) The Calculation Agent shall be entitled to disregard any Firm Bid
submitted by a Dealer if, in the Calculation Agent’s commercially reasonable
judgment, (x) such Dealer may be ineligible to accept assignment or transfer of
the related Terminated Obligation or portion thereof, as applicable,
substantially in accordance with the then-current market practice in the
principal market for the Terminated Obligation, as determined by the Calculation
Agent, or (y) such Dealer would not, through the exercise of its commercially
reasonable efforts, be able to obtain any consent required under any agreement
or instrument governing or otherwise relating to the related Terminated
Obligation to the assignment or transfer of the related Terminated Obligation or
portion thereof, as applicable, to it.

 

15



--------------------------------------------------------------------------------

LOGO [g489799snap0003.jpg]

 

  (iii) If the Calculation Agent determines in its commercially reasonable
judgement that the highest Firm Bid obtained in connection with any Transaction
Termination Trade Date is not bona fide, including, without limitation, due to
(x) the insolvency of the bidder, (y) the inability, failure or refusal of the
bidder to settle the purchase of the related Terminated Obligation or portion
thereof, as applicable, or otherwise settle transactions in the relevant market
or perform its obligations generally or (z) the Calculation Agent provides
notice to Counterparty specifying BNPP’s reasonable grounds for insecurity
concerning the bidder’s ability to settle the purchase of the related Terminated
Obligation or portion thereof, as applicable, that Firm Bid shall be disregarded
and the Calculation Agent shall designate a new Transaction Termination Trade
Date; provided that the Calculation Agent shall designate a new Transaction
Termination Trade Date pursuant to this paragraph only once. If the highest Firm
Bid for any portion of the related Terminated Obligation determined in
connection with the second Transaction Termination Trade Date is disregarded
pursuant to this paragraph, (A) the Calculation Agent shall have no obligation
to obtain further bids, (B) the applicable “Final Price” in relation to the
portion which was so disregarded shall be deemed to be 0% with respect to such
Terminated Obligation (or portion thereof), and (C) BNPP shall assign (or cause
the BNPP Holder to assign) such Terminated Obligation (or portion thereof) if
then held as a hedge in respect of the related Transaction to or at the
direction of Counterparty.

The Calculation Agent may perform any of its duties under this Clause 4 through
any Affiliate designated by it, but no such designation shall relieve the
Calculation Agent of its duties under this Clause 4.

5. REPAYMENT.

With respect to any Transaction (x) in respect of a Reference Obligation that is
not a Revolving Reference Obligation, if all or a portion of the Reference
Amount of the related Reference Obligation is repaid or otherwise reduced or
withdrawn or (y) in respect of a Reference Obligation that is a Revolving
Reference Obligation, if all or a portion of the Reference Amount of the related
Reference Obligation is irrevocably repaid or otherwise irrevocably reduced or
withdrawn such that the lender thereunder is no longer obligated to fund in
respect of such repaid, reduced or withdrawn amount (including, in each case,
without limitation, through any exercise of any right of set-off, reduction, or
counterclaim that results in the satisfaction of the obligations of the related
Reference Entity to pay any principal owing in respect of such Reference
Obligation) on or prior to the Transaction Termination Settlement Date (such
repayment or other reduction or withdrawal, a “Repayment”; the portion of the
related Reference Obligation so repaid or otherwise reduced or withdrawn, a
“Repaid Obligation”; the portion of the Reference Amount of the related
Reference Obligation so repaid or otherwise reduced or withdrawn, the “Repaid
Reference Amount”; and the date of such Repayment, the “Repayment Date”):

 

(a) the Total Return Payment Date with respect to such Transaction will be the
fifth Business Day next succeeding the last day of the Monthly Period in which
the Repayment Date occurred;

 

(b) as of the related Repayment Date, immediately after the determination of the
Final Price pursuant to Clause 5(c) and the calculation of any related Capital
Appreciation or Capital Depreciation, the Reference Amount of the related
Reference Obligation shall be reduced by an amount equal to the Repaid Reference
Amount and each of the Notional Funded Amount, the Initial Funded Amount and the
Current Funded Amount of the related Reference Obligation shall be reduced by
the amount of the funded portion of the Reference Amount Reduction Amount; and

 

(c) the related “Final Price” of the Repaid Obligation shall be (i) if such
Repaid Obligation is a Term Obligation, the amount of principal and premium in
respect of principal paid by the related Reference Entity on the related Repaid
Obligation in respect of the Reference Amount Reduction Amount to a Reference
Obligation Holder on such Repayment Date (after deduction of any withholding
taxes for which such Reference Entity is not obligated to reimburse a Reference
Obligation Holder, if applicable), expressed as a percentage of the Reference
Amount Reduction Amount, and (ii) if such Repaid Obligation is a Committed
Obligation, the sum of (x) the amount of principal and premium in respect of
principal paid by the related Reference Entity on the funded portion of the
related Repaid Obligation in respect of the Reference Amount Reduction Amount to
a Reference Obligation Holder on such Repayment Date (after deduction of any
withholding taxes for which such Reference Entity is not obligated to reimburse
a Reference Obligation Holder, if applicable), plus (y) the amount of the
unfunded portion of the Reference Amount Reduction Amount, plus (z) any amounts
paid by the related Reference Entity on the unfunded portion of the related
Repaid Obligation in respect of the Reference Amount Reduction Amount to a
Reference Obligation Holder on such Repayment Date (after deduction of any
withholding taxes for which such Reference Entity is not obligated to reimburse
a Reference Obligation Holder, if applicable), with such sum expressed as a
percentage of the Reference Amount Reduction Amount.

 

16



--------------------------------------------------------------------------------

LOGO [g489799snap0003.jpg]

 

6. ADJUSTMENTS.

(a) If, with respect to any Transaction, the related Reference Obligation or any
portion thereof is irreversibly converted or exchanged into or for any
securities, obligations, cash or other assets or property (“Exchange
Consideration”), BNPP shall have the right, in its sole discretion, to terminate
such Transaction by delivering an Accelerated Termination Notice to
Counterparty, and the “Final Price” shall be determined in accordance with
Clause 4(b) as if the Exchange Consideration were the Terminated Obligation. If,
however, with respect to any Transaction, Exchange Consideration consists solely
of a Loan that satisfies the Obligation Criteria or BNPP does not elect to
terminate such Transaction pursuant to the immediately preceding sentence,
(a) such Exchange Consideration shall thereafter constitute the Reference
Obligation or portion thereof related to such Transaction, (b) BNPP shall have
the right to increase Independent Amount Percentage applicable to such
Transaction by notice to Counterparty, and (c) the Calculation Agent shall in
good faith adjust the terms of such Transaction as the Calculation Agent
determines appropriate to preserve the theoretical value of such Transaction to
the parties immediately prior to such exchange or, if such exchange results in a
change in value, the proportionate post-exchange value, and determine the
effective date of such adjustments.

(b) If, in connection with the establishment by BNPP, any of its Affiliates or
the Hedging Vehicle of a related hedge in respect of a Transaction, the actual
settlement of the purchase of the related hedge occurs after the date scheduled
for the settlement of such purchase, or in connection with the termination by
BNPP, such Affiliate or Hedging Vehicle, as the case may be, of a related hedge,
the actual settlement of the sale of the related hedge occurs after the date
scheduled for the settlement of such sale, the Calculation Agent shall in good
faith and in a commercially reasonable manner adjust the amounts payable by
Counterparty and BNPP under such Transaction to preserve the economics of such
Transaction and to provide for the payment of any compensation for delayed
settlement payable to or by BNPP, such Affiliate or Hedging Vehicle, as the case
may be (“Delay Compensation”).

7. REPRESENTATIONS, WARRANTIES AND AGREEMENTS.

(a) Each party hereby agrees as follows, so long as either party has or may have
any obligation under any Transaction:

 

  (i) Non-Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into such Transaction and as to whether such
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisors as it has deemed necessary. It is not relying on any
communication (written or oral) of the other party as investment advice or as a
recommendation to enter into such Transaction; it being understood that
information and explanations related to the terms and conditions of such
Transaction shall not be considered investment advice or a recommendation to
enter into such Transaction. It has not received from the other party any
assurance or guarantee as to the expected results of such Transaction;

 

  (ii) Evaluation and Understanding. It is capable of evaluating and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of such
Transaction. It is also capable of assuming, and assumes, the financial and
other risks of such Transaction;

 

  (iii) Status of Parties. The other party is not acting as a fiduciary or an
advisor for it in respect of such Transaction; and

 

  (iv) Reliance on its Own Advisors. Without limiting the generality of the
foregoing, in making its decision to enter into, and thereafter to maintain,
administer or terminate, such Transaction, it will not rely on any communication
from the other party as, and it has not received any representation or other
communication from the other party constituting, legal, accounting, business or
tax advice, and it will consult its own legal, accounting, business and tax
advisors concerning the consequences of such Transaction.

(b) Each party acknowledges and agrees that, so long as either party has or may
have any obligation under any Transaction:

 

  (i) such Transaction does not create any direct or indirect obligation of any
Reference Entity or any direct or indirect participation in any Reference
Obligation or any other obligation of any Reference Entity;

 

  (ii) each party and its Affiliates may deal in any Reference Obligation and
may accept deposits from, make loans or otherwise extend credit to, and
generally engage in any kind of commercial or investment banking or other
business with any Reference Entity, any Affiliate of any Reference Entity, any
other person or entity having obligations relating to any Reference Entity and
may act with respect to such business in the same manner as if such Transaction
did not exist and may originate, purchase, sell, hold or trade, and may exercise
consensual or remedial rights in respect of, obligations, securities or other
financial instruments of, issued by or linked to any Reference Entity,
regardless of whether any such action might have an adverse effect on such
Reference Entity, the value of the related Reference Obligation or the position
of the other party to such Transaction or otherwise;

 

17



--------------------------------------------------------------------------------

LOGO [g489799snap0003.jpg]

 

  (iii) except as provided in Clause 7(d)(iv), each party and its Affiliates and
the Calculation Agent may, whether by virtue of the types of relationships
described herein or otherwise, at the date hereof or at any time hereafter, be
in possession of information regarding any Reference Entity or any Affiliate of
any Reference Entity that is or may be material in the context of such
Transaction and that may or may not be publicly available or known to the other
party. In addition, this Master Confirmation does not create any obligation on
the part of such party and its Affiliates to disclose to the other party any
such relationship or information (whether or not confidential);

 

  (iv) none of BNPP, any of its Affiliates or the Hedging Vehicle shall be under
any obligation to hedge such Transaction or to own or hold any Reference
Obligation as a result of such Transaction, and any of BNPP, its Affiliates and
the Hedging Vehicle may establish, maintain, modify, terminate or re-establish
any hedge position or any methodology for hedging at any time without regard to
Counterparty. Counterparty acknowledges and agrees that it is not relying on any
representation, warranty or statement by BNPP, any of its Affiliates or the
Hedging Vehicle as to whether, at what times, in what manner or by what method
BNPP, any of its Affiliates or the Hedging Vehicle may engage in any hedging
activities;

 

  (v) notwithstanding any other provision in this Master Confirmation or any
other document, BNPP and Counterparty (and each employee, representative, or
other agent of BNPP or Counterparty) may each disclose to any and all persons,
without limitation of any kind, the U.S. tax treatment and U.S. tax structure of
the transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to them relating to such U.S. tax treatment and U.S.
tax structure (as those terms are used in Treasury Regulations under Sections
6011, 6111 and 6112 of the U.S. Internal Revenue Code of 1986, as amended (the
“Code”)), other than any information for which nondisclosure is reasonably
necessary in order to comply with applicable securities laws. To the extent not
inconsistent with the previous sentence, BNPP and Counterparty will each keep
confidential (except as required by law) all information unless the other party
has consented in writing to the disclosure of such information; and

 

  (vi) if BNPP elects to enter into a related hedge in respect of any Reference
Obligation by holding or causing one of its Affiliates or the Hedging Vehicle
(in such capacity, the “BNPP Holder”) to hold such Reference Obligation (it
being understood that neither of BNPP nor the BNPP Holder has any obligation to
hold a Reference Obligation in respect of any Transaction), the BNPP Holder may
deal with such Reference Obligation as if the related Transaction did not exist,
provided that, so long as the BNPP Holder remains the lender of record with
respect to such Reference Obligation, upon any occasion permitting the BNPP
Holder to exercise any right in relation to such Reference Obligation to give or
withhold consent (an “Election”) to an action proposed to be taken (or to be
refrained from being taken), the BNPP Holder may, at its discretion and without
any regard to Counterparty or any Transaction, insofar as permitted under
(x) applicable laws, rules and regulations and (y) each provision of any
agreement or instrument evidencing or governing such Reference Obligation (and,
in the case of any participation interest, governing such participation
interest), give or refrain from giving its consent to the action proposed to be
taken (or to be refrained from being taken); provided, further, that, without
limiting the foregoing, Counterparty may, after being requested to do so by the
BNPP Holder (which request may be made by the BNPP Holder in its discretion), by
timely notice to the BNPP Holder, notify (a “Counterparty Election”) the BNPP
Holder of its preference with respect to such action proposed to be taken (or to
be refrained from being taken). BNPP shall have no obligation to cause the BNPP
Holder to respond to, or consult with Counterparty in relation to, a
Counterparty Election, and neither BNPP nor its Affiliates shall be liable to
Counterparty or any of its Affiliates for the consequences of any consent caused
by BNPP to be given or withheld by the BNPP Holder in connection with such
Reference Obligation (whether or not pursuant to a Counterparty Election). If
BNPP initially elects in its sole discretion to cause the BNPP Holder to
withhold or grant its consent in accordance with a Counterparty Election, BNPP
may subsequently determine to cause the BNPP Holder to give or withhold such
consent at any time without notice to Counterparty.

(c) Each of the parties hereby represents that, on each date on which a
Transaction is entered into hereunder:

 

  (i) it is entering into such Transaction for investment, financial
intermediation, hedging or other commercial purposes; and

 

  (ii) (x) it is an “eligible contract participant” as defined in the U.S.
Commodity Exchange Act, as amended (the “CEA”), (y) the Master Agreement and
each Transaction are subject to individual negotiation by each party, and
(z) neither the Master Agreement nor any Transaction will be executed or traded
on a “trading facility” within the meaning given to such term in the CEA.

 

18



--------------------------------------------------------------------------------

LOGO [g489799snap0003.jpg]

 

(d) Counterparty hereby represents to BNPP that:

 

  (i) its financial condition is such that it has no need for liquidity with
respect to its investment in any Transaction and no need to dispose of any
portion thereof to satisfy any existing or contemplated undertaking or
indebtedness. Its investments in and liabilities in respect of any Transaction,
which it understands is not readily marketable, are not disproportionate to its
net worth, and it is able to bear any loss in connection with any Transaction,
including the loss of its entire investment in such Transaction;

 

  (ii) it understands that no obligations of BNPP to it hereunder will be
entitled to the benefit of deposit insurance and that such obligations will not
be guaranteed by any Affiliate of BNPP or any governmental agency;

 

  (iii) it is not an Affiliate of any Reference Entity;

 

  (iv) as of (x) the relevant Transaction Trade Date and (y) any date on which a
sale is effected pursuant to Clause 4(a) or on which the Calculation Agent
solicits Firm Bids pursuant to Clause 4(b), neither Counterparty nor any of its
Affiliates, whether by virtue of the types of relationships described herein or
otherwise, is on such date in possession of information regarding any related
Reference Entity or any Affiliate of such Reference Entity that is or may be
material in the context of such Transaction or the purchase or sale of any
related Reference Obligation unless such information either (A) is publicly
available or (B) has been disclosed to each Approved Counterparty or Dealer, as
the case may be, from which a Firm Offer or Firm Bid, as the case may be, is
obtained or solicited;

 

  (v) It will not treat any of the Transactions as insurance (or reinsurance) or
a financial guaranty for any accounting, tax or regulatory purpose;

 

  (vi) it would have received all payments on the Reference Obligation without
U.S. Federal or foreign withholding tax if it owned the Reference Obligation
directly (which representation shall also be made for purposes of Section 3(f)
of the Master Agreement); and

 

  (vii) it is not, for U.S. Federal income tax purposes, a tax-exempt
organization.

(e) Except for disclosure authorized pursuant to Clause 7(b)(v), Counterparty
agrees to be bound by the confidentiality provisions of the related Reference
Obligation Credit Agreement with respect to all information and documentation in
relation to a Reference Entity or a Reference Obligation delivered to
Counterparty hereunder. Counterparty acknowledges that such information may
include material non-public information concerning the Reference Entity or its
securities and agrees to use such information in accordance with applicable law,
including Federal and State securities laws.

(f) Section 2(c)(ii) of the Master Agreement shall not apply to the Transactions
to which this Master Confirmation relates.

(g) Notwithstanding anything in the Master Agreement to the contrary, BNPP will
not be required to pay any additional amount under Section 2(d)(i) of the Master
Agreement in respect of any deduction or withholding for or on account of any
Tax in relation to any payment under any Transaction. If BNPP is required by any
applicable law, as modified by the practice of any relevant governmental revenue
authority, to make any deduction or withholding for or on account of any Tax in
relation to any payment under any Transaction and BNPP does not so deduct or
withhold, then Section 2(d)(ii) of the Master Agreement shall be applicable.

(h) For U.S. federal income tax purposes, for any period during which BNPP, any
of its Affiliates or the Hedging Vehicle has purchased a Reference Obligation to
hedge BNPP’s obligations in respect of a Transaction, each party agrees (A) to
treat Counterparty for U.S. federal income tax purposes as the beneficial owner
of the Reference Obligation, (B) that each Transaction is intended to be treated
as a secured financing to Counterparty by BNPP, and (C) that BNPP, such
Affiliate or Hedging Vehicle, as the case may be, is intended to be treated as
holding the Reference Obligation to secure the obligations of Counterparty
hereunder.

(i) Counterparty shall maintain policies and procedures designed to prevent the
violation of any applicable anti-bribery, anti-corruption or anti-money
laundering laws, regulations or rules in any applicable jurisdiction.

(j) Counterparty shall not, directly or indirectly, use the proceeds of any
Transaction or the related Reference Obligation, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or any other person (a) to fund any activities or business of or with any
person, or in any country or territory, that, at the time of such fund, is a
Sanctioned Country or Sanctioned Person, as applicable, or (b) in any manner
that would result in a violation of Sanctions by any person, including any
person participating in the related Reference Obligation, whether as
underwriter, advisor, investor, lender, hedge provider, facility or security
agent or otherwise.

 

19



--------------------------------------------------------------------------------

LOGO [g489799snap0003.jpg]

 

(k) Counterparty shall neither request nor permit any Reference Obligation to
become or remain the subject of a Transaction hereunder if Counterparty would
not be permitted pursuant to the terms of the Reference Obligation to acquire or
hold (or would otherwise be prohibited from acquiring or holding) such Reference
Obligation (or any participation interest in such Reference Obligation).

(l) If, in respect of any Transaction, Counterparty is no longer permitted to
acquire or hold (or otherwise becomes prohibited from acquiring or holding) the
related Reference Obligation (or any participation interest in such Reference
Obligation), then Counterparty shall immediately notify BNPP thereof.

(m) In connection with each Transaction Trade Date and each Transaction
terminated pursuant to Clause 3(a)(i), if Counterparty or any of its Affiliates,
whether by virtue of the types of relationships described herein or otherwise,
is in possession of information regarding any related Reference Entity or any
Affiliate of such Reference Entity that is or may be material in the context of
such Transaction or the purchase or sale of any related Reference Obligation,
and such information is not publicly available, then Counterparty shall disclose
such information to each Approved Counterparty or Dealer, as the case may be,
from whom a Firm Offer or a Firm Bid, as the case may be, is obtained or
solicited.

8. ADJUSTMENTS RELATING TO CERTAIN UNPAID OR RESCINDED PAYMENTS.

(a) If (i) BNPP makes any payment to Counterparty as provided under Clause 2 and
the corresponding Interest and Fee Amount is not paid (in whole or in part) when
due or (ii) any Interest and Fee Amount in respect of a Reference Obligation is
required to be returned (in whole or in part) by a Reference Obligation Holder
to the applicable Reference Entity or paid to any other person or entity or is
otherwise rescinded pursuant to any bankruptcy or insolvency law or any other
applicable law, then Counterparty will pay to BNPP, upon request by BNPP, such
amount (or portion thereof) so not paid or so required to be returned, paid or
otherwise rescinded. If such returned, paid or otherwise rescinded amount is
subsequently paid, BNPP shall pay such amount (subject to Clause 8(c)) to
Counterparty on the fifth Business Day following the last day of the next
Monthly Period.

(b) If, with respect to any Repaid Obligation, the corresponding payment of
principal of the Repaid Obligation is required to be returned (in whole or in
part) by a Reference Obligation Holder to the applicable Reference Entity or
paid to any other person or entity or is otherwise rescinded pursuant to any
bankruptcy or insolvency law or any other applicable law, then (i) the parties
hereto shall be restored severally and respectively to their former positions
hereunder and thereafter all rights and obligations of the parties hereunder
shall continue as though no Repayment had occurred and (ii) without limiting the
generality of the foregoing, if either party has made a payment to the other
party in respect of Capital Appreciation or Capital Depreciation related to such
Repayment as provided under Clause 2, then the party that received the payment
in respect of such Capital Appreciation or Capital Depreciation, as applicable,
shall repay such amount (subject to Clause 8(c)) to the other party. If such
returned, paid or otherwise rescinded amount is subsequently paid by the related
Reference Entity or any such other person or entity, then the relevant party
shall pay the amount of such Capital Appreciation or Capital Depreciation, as
applicable, on the fifth Business Day following the last day of the next Monthly
Period.

(c) Amounts payable pursuant to this Clause 8 shall be subject to adjustment by
the Calculation Agent in good faith and on a commercially reasonable basis, as
agreed by BNPP and Counterparty, in order to preserve for the parties the
intended economic risks and benefits of the relevant Transaction.

(d) The payment obligations of BNPP and Counterparty pursuant to this Clause 8
shall survive the termination of all Transactions.

9. CREDIT SUPPORT.

Notwithstanding anything in the Credit Support Annex to the contrary, the
following collateral terms shall apply to each Transaction to which this Master
Confirmation relates (capitalized terms used in this Clause 9 but not otherwise
defined in this Master Confirmation have the respective meanings given to such
terms in the Credit Support Annex):

 

20



--------------------------------------------------------------------------------

LOGO [g489799snap0003.jpg]

 

(a) With respect to each Transaction to which this Master Confirmation relates,
an “Independent Amount” shall be applicable to Counterparty on each date of
determination in an amount in USD equal to, unless otherwise specified by BNPP
from time to time, the Notional Amount of such Transaction on such date of
determination multiplied by the relevant Independent Amount Percentage set forth
in the table below for each listed type of Reference Obligation. Not later than
one Business Day after (i) the Transaction Trade Date with respect to any
Transaction and (ii) the date of any increase in the Independent Amount
Percentage applicable to any Transaction, Counterparty as Pledgor will Transfer
to BNPP as Secured Party Eligible Collateral having a Value as of the date of
Transfer equal to the related Independent Amount (or increase in the related
Independent Amount) determined pursuant to this Clause 9(a).

 

Type of Reference Obligation

  

Independent Amount Percentage

Senior Secured Obligation    25% + Additional Independent Amount Percentage
Senior Secured Obligations that are also CCC Reference Obligations    30% +
Additional Independent Amount Percentage Second Lien Obligation    40% +
Additional Independent Amount Percentage Second Lien Obligations that are also
CCC Reference Obligations    50% + Additional Independent Amount Percentage

 

(b) Notwithstanding anything to the contrary in the Credit Support Annex,
(X) Exposure with respect to all Transactions under the Master Agreement (other
than all Transactions to which this Master Confirmation relates) shall be
calculated in accordance with the Credit Support Annex and (Y) Exposure with
respect to all Transactions to which this Master Confirmation relates shall be
calculated as follows:

(i) Counterparty’s Exposure for all Transactions to which this Master
Confirmation relates will be the greater of (x) the aggregate of the Unrealized
Capital Gains for each such Transaction with an Unrealized Capital Gain that
exceeds zero minus the aggregate of the Unrealized Capital Losses for each such
Transaction with an Unrealized Capital Loss that exceeds zero, and (y) zero; and

(ii) BNPP’s Exposure for all Transactions to which this Master Confirmation
relates will be the greater of (x) the aggregate of the Unrealized Capital
Losses for each such Transaction with an Unrealized Capital Loss that exceeds
zero minus the aggregate of the Unrealized Capital Gains for each such
Transaction with an Unrealized Capital Gain that exceeds zero, and (y) zero.

 

(c) For purposes of calculating “Current Price” and “Net Collateral Value” with
respect to any Transaction to which this Master Confirmation relates, BNPP shall
be the sole Valuation Agent, but shall take into account the bid price published
by the Pricing Service (if any).

 

(d) Notwithstanding anything in this Master Confirmation to the contrary
(including in Clause 3(g)), if a Transaction Termination Trade Date occurs
(i) during the Ramp-Down Period, (ii) because all Transactions are being
terminated pursuant to Clause 3(b), Clause 3(c)(ii) or in connection with the
occurrence of the Facility Scheduled Termination Date (including pursuant to
Clause 3(d)) or (iii) in connection with a termination of all Transactions at a
time when Counterparty does not have the right to provide notice to BNPP of a
Firm Bid in connection with the termination of a Transaction by reason of the
proviso to Clause 4(a), then, for purposes of determining the effect on the
Return Amount with respect to the related Terminated Obligation, neither of the
Reference Amount nor the Current Funded Amount of such Terminated Obligation
shall be reduced to zero until the Business Day next succeeding the Transaction
Termination Settlement Date.

 

(e) Each Business Day shall be a Valuation Date.

 

(f) Any Transfer required to be made pursuant to this Clause 9 shall be a
Transfer made under the Credit Support Annex (and not a payment or delivery made
under Section 2(a)(i) of the Master Agreement).

10. NOTICE AND ACCOUNT DETAILS.

Notices to BNPP:

BNP Paribas, acting through its London Branch

Credit Structuring

787 7th Avenue

New York, New York 10019

Phone: (212) 841-3452

Email: DL.BNPP.HIGHLAND.ACQUISITIONS@us.bnpparibas.com

Attention: Adam Schwartz

 

21



--------------------------------------------------------------------------------

LOGO [g489799snap0003.jpg]

 

Notices to Counterparty:

Nexpoint Capital Inc.

300 Crescent Court Suite 700

Dallas TX 75201

Phone: 972-628-4100

Email: R-Operations@HighlandCapital.com

Attention: Carter Chism

11. OFFICES.

(a) The Office of BNPP for each Transaction:

BNPP’s London Office.

(b) The Office of Counterparty for each Transaction:

Nexpoint Capital Inc.

300 Crescent Court Suite 700

Dallas TX 75201

 

22



--------------------------------------------------------------------------------

LOGO [g489799snap0003.jpg]

 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by having a duly authorized officer of Counterparty execute this
Master Confirmation and return the same by facsimile to the attention of the
individual at BNPP indicated on the first page hereof.

 

Very truly yours, BNP PARIBAS By:  

/s/    Kevin Moran

  Name: Kevin Moran   Title: Authorized Signatory By:  

/s/    Ludovic Goebbels

  Name: Ludovic Goebbels   Title: Authorized Signatory CONFIRMED AND AGREED AS
OF THE DATE FIRST ABOVE WRITTEN: NEXPOINT CAPITAL, INC. By:  

/s/    Frank Waterhouse

  Name: Frank Waterhouse   Title: Treasurer

 

23



--------------------------------------------------------------------------------

LOGO [g489799snap0003.jpg]

 

APPENDIX A

ADDITIONAL DEFINITIONS

“Additional Independent Amount Percentage” means, with respect to a Reference
Obligation, if such Reference Obligation is the subject of bid quotations from
nationally recognized independent dealers in such Reference Obligation as
reported on a Pricing Service (which, in the case of MarkIt Partners, is as
reported in the “Depth” field) in the aggregate of (i) zero bids, as determined
by BNPP in its sole discretion, (ii) one bid, 15%, (iii) two bids, 10%, and
(iv) three or more bids, 0%.

“Affiliate”, for purposes of this Master Confirmation only, has the meaning
given to such term in Rule 405 under the Securities Act of 1933, as amended.

“AML Violation” exists, with respect to a Reference Obligation, if there is a
violation of any applicable anti-bribery, anti-corruption or anti-money
laundering laws, regulations or rules in any applicable jurisdiction by any
person participating in such Reference Obligation.

“Approved Buyer” means (a) any entity listed in Annex IV (as such Annex may be
amended by mutual written consent of the parties hereto from time to time) so
long as its long-term unsecured and unsubordinated debt obligations on the
“trade date” for the related purchase or submission of a Firm Bid contemplated
hereby are rated at least “A2” by Moody’s and at least “A” by S&P and (b) if an
entity listed in Annex IV is not the principal banking or securities Affiliate
within a financial holding company group, the principal banking or securities
Affiliate of such listed entity within such financial holding company group so
long as such obligations of such Affiliate have the rating indicated in clause
(a) above.

“Approved Counterparty” means any entity listed in Annex IV (as such Annex may
be amended by mutual written consent of the parties hereto from time to time) or
a nationally recognized independent dealer in the related Reference Obligation,
approved by the Calculation Agent or its designated Affiliate in its sole
discretion.

“Assigned Moody’s Rating” means the publicly available rating, unpublished
monitored rating or the estimated rating expressly assigned to a debt obligation
(or facility) by Moody’s that addresses the full amount of the principal and
interest promised; provided that, so long as the Calculation Agent or the BNPP
Holder applies for a new estimated rating, or renewal of an estimated rating, in
a timely manner and provides the information required to obtain such estimate or
renewal, as applicable, then pending receipt of such estimate or renewal, as
applicable, (A) in the case of a request for a new estimated rating, (i) for a
period of 90 days, such debt obligation will have a Moody’s Rating of “B3” for
purposes of this definition if the Calculation Agent or the BNPP Holder believes
that such estimated rating will be at least “B3” and (ii) thereafter, such debt
obligation will have a Moody’s Rating of “Caa3” or (B) in the case of a request
for a renewal of an estimated rating following a material deterioration in the
creditworthiness of the obligor or a specified amendment, the Calculation Agent
will continue using the previous estimated rating assigned by Moody’s until such
time as (x) Moody’s renews such estimated rating or assigns a new estimated
rating for such debt obligation and (y) the criteria specified in clause (A) in
connection with an annual request for a renewal of an estimated rating becomes
applicable in respect of such debt obligation.

“Capital Appreciation” and “Capital Depreciation” mean, for any Total Return
Payment Date, the amount determined according to the following formula for the
applicable Terminated Obligation or Repaid Obligation:

(Final Price – Initial Price) x Reference Amount Reduction Amount

where

“Final Price” means (a) in the case of any Terminated Obligation, the percentage
determined pursuant to Clause 4, and (b) in the case of any Repaid Obligation,
the percentage determined pursuant to Clause 5.

If such amount is positive, such amount is “Capital Appreciation” and if such
amount is negative, the absolute value of such amount is “Capital Depreciation”.

“CCC Reference Obligation” means a Reference Obligation that, (i) in the case of
a Senior Secured Obligation, has a Moody’s Rating of Caa1 or lower or an S&P
Rating of CCC+ or lower, or (ii) in the case of a Second Lien Obligation, has a
Moody’s Default Probability Rating of Caa1 or lower or (if such obligation has
an S&P Issuer Rating) an S&P Issuer Rating of CCC+ or lower.

 

24



--------------------------------------------------------------------------------

LOGO [g489799snap0003.jpg]

 

“CFR” means, with respect to an obligor of a Reference Obligation, if such
obligor has a corporate family rating by Moody’s, then such corporate family
rating; provided that, if such obligor does not have a corporate family rating
by Moody’s but any entity in the obligor’s corporate family does have a
corporate family rating, then the CFR is such corporate family rating.

“Committed Obligation” means (a) any Delayed Drawdown Reference Obligation and
(b) any Revolving Reference Obligation.

“Costs of Assignment” means, in the case of any Terminated Obligation, the sum
of (a) any actual costs of transfer or assignment paid by the seller under the
terms of any Terminated Obligation or otherwise actually imposed on the seller
by any applicable administrative agent, borrower or obligor incurred in
connection with the sale of such Terminated Obligation and (b) any reasonable
expenses incurred by the seller in connection with such sale and, if transfers
of the Terminated Obligation are subject to the Standard Terms and Conditions
for Distressed Trade Master Confirmations, as published by the LSTA and as in
effect on the Transaction Trade Date, legal costs incurred by the seller in
connection with such sale.

“Credit Event” means the occurrence of a Bankruptcy or Failure to Pay. For
purposes of the determination of whether a Credit Event has occurred, the
Obligation Category will be Borrowed Money, the Payment Requirement will be
USD1,000,000 and no Obligation Characteristics will be specified. Capitalized
terms used in this definition but not defined in this Master Confirmation shall
have the meanings specified in the 2014 ISDA Credit Derivatives Definitions.

“Cure Threshold” means, on any date of determination from and including the
Facility Effective Date, a percentage equal to (a) the aggregate of all
Independent Amounts under this Master Confirmation over (b) the Portfolio
Notional Amount.

“Current Funded Amount” means, as of any date of determination, and in relation
to any Reference Obligation (and the related Transaction) that is a Committed
Obligation:

(a) the amount advanced to the Reference Entity under the Reference Obligation
in respect of the Reference Amount until the earlier of (x) such date of
determination and (y) the Transaction Termination Settlement Date,

less

(b) if such Reference Obligation is a Revolving Reference Obligation, the amount
repaid by the Reference Entity under the Reference Obligation in respect of the
Reference Amount until the earlier of (x) such date of determination and (y) the
Transaction Termination Settlement Date,

as such amount may be reduced in accordance with Clause 3 or Clause 5 hereof.

“Current Price” means, with respect to any Reference Obligation on any date of
determination, the Valuation Agent’s determination of the best bid that would be
received for the sale on such date of determination of such Reference
Obligation, taking into account the bid price (if any) as reported on a Pricing
Service for the Reference Obligation. If Counterparty disputes the Valuation
Agent’s determination of the Current Price of any Reference Obligation, then
Counterparty may, no later than (i) three hours after Counterparty is given
notice of such determination, if such notice is received prior to 12:00 p.m.
(New York time), or (ii) 12:00 p.m. (New York time) on the day following the day
on which Counterparty is given notice of such determination, if such notice is
received after 12:00 p.m. (New York time), designate two Dealers of credit
standing acceptable to BNPP in the exercise of its reasonable discretion to
provide a Firm Bid to BNPP within such one-hour period. The highest of such two
Firm Bids will be the Current Price. The “Current Price” shall be expressed as a
percentage and will be determined exclusive of accrued interest.

“Dealer” means (i) a nationally recognized independent dealer in the related
Reference Obligation chosen by the Calculation Agent or its designated Affiliate
(other than the Calculation Agent or any of its Affiliates), (ii) any Approved
Buyer designated by Counterparty pursuant to Clause 4(a) or (iii) any other
entity (other than the Calculation Agent or any of its Affiliates) designated by
the Calculation Agent or its designated Affiliate in its sole discretion as a
“Dealer” for the purposes of this Master Confirmation.

 

25



--------------------------------------------------------------------------------

LOGO [g489799snap0003.jpg]

 

“Delayed Drawdown Reference Obligation” means a Reference Obligation that
(a) requires the holder thereof to make one or more future advances to the
borrower under the instrument or agreement pursuant to which such Reference
Obligation was issued or created, (b) specifies a maximum amount that can be
borrowed on one or more fixed borrowing dates and (c) does not permit the
re-borrowing of any amount previously repaid; provided that, on any date on
which all commitments by the holder thereof to make advances to the borrower
under such Delayed Drawdown Reference Obligation expire or are terminated or
reduced to zero, such Reference Obligation shall cease to be a Delayed Drawdown
Reference Obligation for purposes of the Portfolio Criteria.

“DIP Reference Obligation” means a Loan made to a debtor in possession pursuant
to Section 364 of the U.S. Bankruptcy Code having the priority allowed by either
Section 364(c) or 364(d) of the U.S. Bankruptcy Code and fully secured by senior
liens.

“Expense or Other Payment” means, with respect to a Reference Obligation, the
aggregate amount of any payments (other than extensions of credit) due from the
lender(s) of record generally in respect of any Reference Obligation, including,
without limitation, (a) any expense associated with any amendment, modification
or waiver of the provisions of a credit agreement, (b) any reimbursement of any
agents under the provisions of a credit agreement, (c) any related Costs of
Assignment, and (d) any indemnity or other similar payment in respect of those
lenders that were lenders of record at any time from and including the related
Transaction Trade Date in respect of the related Transaction to but excluding
the related Transaction Termination Date.

“Firm Offer” means a good and irrevocable offer for value, to sell the
applicable proposed Reference Obligation, expressed as a percentage and
exclusive of accrued interest, for scheduled settlement substantially in
accordance with the then-current market practice in the principal market for
such Reference Obligation, submitted by an Approved Counterparty.

“First-Lien Last-Out Loan” means a Loan that would otherwise be a Senior Secured
Obligation except that, following a default of such Loan, such Loan becomes
fully subordinated to other Senior Secured Obligations of the same obligor and
is not entitled to any payments until such other Senior Secured Obligations are
paid in full.

“Global Industry Classifications” means the Global Industry Classifications set
forth below:

 

GLOBAL INDUSTRY CLASSIFICATIONS Oil & Gas Drilling    Consumer Electronics   
Regional Banks Oil & Gas Equipment & Services    Home Furnishings    Thrifts &
Mortgage Finance Integrated Oil & Gas    Homebuilding    Other Diversified
Financial Services Oil & Gas Exploration & Production    Household Appliances   
Multi-Sector Holdings Oil & Gas Refining & Marketing    Housewares & Specialties
   Specialized Finance Oil & Gas Storage & Transportation    Leisure Products   
Consumer Finance Coal & Consumable Fuels    Apparel, Accessories & Luxury Goods
   Asset Management & Custody Banks Commodity Chemicals    Footwear   
Investment Banking & Brokerage Diversified Chemicals    Textiles    Diversified
Capital Markets Fertilizers & Agricultural Chemicals    Casinos & Gaming   
Financial Exchanges & Data Industrial Gases    Hotels, Resorts & Cruise Lines   
Mortgage REITs Specialty Chemicals    Leisure Facilities    Insurance Brokers
Construction Materials    Restaurants    Life & Health Insurance Metal & Glass
Containers    Education Services    Multi-line Insurance Paper Packaging   
Specialized Consumer Services    Property & Casualty Insurance Aluminum   
Advertising    Reinsurance

 

26



--------------------------------------------------------------------------------

LOGO [g489799snap0003.jpg]

 

Diversified Metals & Mining    Broadcasting    Internet Software & Services
Copper    Cable & Satellite    IT Consulting & Other Services Gold    Movies &
Entertainment    Data Processing & Outsourced Services Precious Metals &
Minerals    Publishing    Application Software Silver    Distributors    Systems
Software Steel    Internet & Direct Marketing Retail    Home Entertainment
Software Forest Products    Department Stores    Communications Equipment Paper
Products    General Merchandise Stores    Technology Hardware, Storage &
Peripherals Aerospace & Defense    Apparel Retail    Electronic Equipment &
Instruments Building Products    Computer & Electronics Retail    Electronic
Components Construction & Engineering    Home Improvement Retail    Electronic
Manufacturing Services Electrical Components & Equipment    Specialty Stores   
Technology Distributors Heavy Electrical Equipment    Automotive Retail   
Semiconductor Equipment Industrial Conglomerates    Homefurnishing Retail   
Semiconductors Construction Machinery & Heavy Trucks    Drug Retail   
Alternative Carriers Agricultural & Farm Machinery    Food Distributors   
Integrated Telecommunication Services Industrial Machinery    Food Retail   
Wireless Telecommunication Services Trading Companies & Distributors   
Hypermarkets & Super Centers    Electric Utilities Commercial Printing   
Brewers    Gas Utilities Environmental & Facilities Services    Distillers &
Vintners    Multi-Utilities Office Services & Supplies    Soft Drinks    Water
Utilities Diversified Support Services    Agricultural Products    Independent
Power Producers & Energy Traders Security & Alarm Services    Packaged Foods &
Meats    Renewable Electricity Human Resource & Employment Services    Tobacco
   Diversified REITs Research & Consulting Services    Household Products   
Industrial REITs Air Freight & Logistics    Personal Products    Hotel & Resort
REITs Airlines    Health Care Equipment    Office REITs Marine    Health Care
Supplies    Health Care REITs Railroads    Health Care Distributors   
Residential REITs Trucking    Health Care Services    Retail REITs Airport
Services    Health Care Facilities    Specialized REITs Highways & Railtracks   
Managed Health Care    Diversified Real Estate Activities Marine Ports &
Services    Health Care Technology    Real Estate Operating Companies Auto
Parts & Equipment    Biotechnology    Real Estate Development Tires & Rubber   
Pharmaceuticals    Real Estate Services Automobile Manufacturers    Life
Sciences Tools & Services    Motorcycle Manufacturers    Diversified Banks   

 

27



--------------------------------------------------------------------------------

LOGO [g489799snap0003.jpg]

 

“Governmental Authority” means any government (whether federal, state or local)
having jurisdiction over any aspect of the applicable Transaction or any related
hedge, if any, established by BNPP, any of its Affiliates or the Hedging
Vehicle, and any agency, authority, instrumentality, ministry, regulatory body,
court, central bank or other entity (public or private) exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supranational bodies).

“Hard Asset Loan” means a Loan that is secured by collateral consisting
primarily of tangible assets other than the obligor’s ownership interest or
investment in other persons or entities, as determined by the Calculation Agent
in a commercially reasonable manner.

“Hedging Vehicle” means, with respect to a Transaction, any special purpose
entity that (i) maintains a substantial swap trading relationship with BNPP,
(ii) does not maintain a substantial swap trading relationship with any other
swap dealer, (iii) holds the related Reference Obligation as a related hedge to
such Transaction, and (iv) is organized in the Republic of Ireland.

“Inchoate Reference Obligation” means an obligation whose closing is not yet
complete and with respect to which full funding has not yet occurred, unless the
seller (or a transferor to such seller of such obligation) has made a legally
binding commitment to fully fund such obligation to the obligor thereof (subject
to customary conditions), which commitment is not conditioned on BNPP’s,
Counterparty’s, or an Affiliate of Counterparty’s (and for purposes hereof,
including any entity that is commonly managed or advised by Counterparty or an
Affiliate of Counterparty in the term “Affiliate”) ultimate purchase of such
obligation from such seller.

“Initial Funded Amount” means, as of any date of determination, and in relation
to any Reference Obligation (and the related Transaction) that is a Committed
Obligation, the amount advanced to the Reference Entity under the Reference
Obligation in respect of the Reference Amount as of the Transaction Trade Date
(or, if the Transaction Settlement Date has occurred, the Transaction Settlement
Date), as such amount may be reduced in accordance with Clause 3 or Clause 5
hereof.

“Interest and Fee Amount” means, for any BNPP Fixed Amount Payer Payment Date
and any Transaction, the aggregate amount of interest (excluding interest
breakage costs), fees (including, without limitation, amendment, consent,
tender, facility, letter of credit and other similar fees) and other amounts
(other than in respect of principal and premium paid in respect of principal)
paid to a Reference Obligation Holder in respect of the Reference Amount of the
related Reference Obligation (after deduction of any withholding taxes for which
the related Reference Entity is not obligated to reimburse a Reference
Obligation Holder, if applicable) during the relevant BNPP Fixed Amount Payer
Calculation Period or, with respect to the final BNPP Fixed Amount Payer
Calculation Period for any Transaction, on the final BNPP Fixed Amount Payer
Payment Date, less (i) any fee or other consideration paid to compensate a
Reference Obligation Holder in its capacity as administrative agent, collateral
agent, letter of credit issuer or swing line lender under the relevant loan
documentation and (ii) any indemnity, reimbursement payments or compensation for
out of pocket loss and expenses made to a Reference Obligation Holder; provided
that Interest and Fee Amounts:

 

(a) in the case of “Interest and Accruing Fees” (as defined in the “Standard
Terms and Conditions for Par/Near Par Trade Master Confirmations” or “Standard
Terms and Conditions for Distressed Trade Master Confirmations”, as applicable
to the relevant Reference Obligation, most recently published by the LSTA prior
to the Trade Date), shall not include any amounts that accrue prior to the
Transaction Settlement Date for the related Reference Obligation or that accrue
on or after the Transaction Termination Date for the related Terminated
Obligation or Repaid Obligation,

 

(b) in the case of “Non-Recurring Fees” (as so defined), shall not include any
amounts that (i) are paid with respect to any event occurring prior to the
Transaction Trade Date, or on or after the Transaction Termination Trade Date,
for the related Reference Obligation or portion thereof, or the related
Terminated Obligation or Repaid Obligation, or (ii) are paid with respect to the
related Reference Obligation that is not held by or on behalf of BNPP as a hedge
for the related Transaction; and

 

(c) shall be determined after deducting all customary and reasonable expenses
that would be incurred by a buyer in connection with any purchase of the
Reference Obligation as a hedge for such Transaction and shall be adjusted by
any Delay Compensation as provided in Clause 6(b).

“Loan” means any obligation for the payment or repayment of borrowed money that
is documented by a term loan agreement or other similar credit agreement.

 

28



--------------------------------------------------------------------------------

LOGO [g489799snap0003.jpg]

 

“LSTA” means The Loan Syndications and Trading Association, Inc. and any
successor thereto.

“Moody’s” means Moody’s Investors Service, Inc. and any successor or successors
thereto.

“Moody’s Default Probability Rating” means, with respect to a Reference
Obligation, as of any date of determination:

 

(a) if the obligor of such Reference Obligation has a CFR, then such CFR;

 

(b) if not determined pursuant to clause (a) above, if the obligor of such
Reference Obligation has one or more senior unsecured obligations with an
Assigned Moody’s Rating (other than any estimated rating), then the Assigned
Moody’s Rating on any such obligation as selected by the Calculation Agent in
its sole discretion;

 

(c) if not determined pursuant to clauses (a) or (b) above, if the obligor of
such Reference Obligation has one or more senior secured obligations with an
Assigned Moody’s Rating, then the Moody’s rating that is one subcategory lower
than the Assigned Moody’s Rating on any such senior secured obligation as
selected by the Calculation Agent in its sole discretion;

 

(d) if not determined pursuant to clauses (a), (b) or (c) above, if a rating
estimate has been assigned to such Reference Obligation by Moody’s upon the
request of the Calculation Agent or the BNPP Holder, then the Moody’s Default
Probability Rating is such rating estimate as long as such rating estimate or a
renewal for such rating estimate has been issued or provided by Moody’s in each
case within the 15 month period preceding the date on which the Moody’s Default
Probability Rating is being determined; provided that, if such rating estimate
has been issued or provided by Moody’s for a period (x) longer than 13 months
but not beyond 15 months, the Moody’s Default Probability Rating will be one
subcategory lower than such rating estimate and (y) beyond 15 months, the
Moody’s Default Probability Rating will be deemed to be “Caa3”;

 

(e) if such Reference Obligation is a DIP Reference Obligation, the Moody’s
Derived Rating set forth in clause (a) in the definition thereof;

 

(f) if not determined pursuant to any of clauses (a) through (e) above and at
the election of the Calculation Agent, the Moody’s Derived Rating; and

 

(g) if not determined pursuant to any of clauses (a) through (f) above, the
Reference Obligation will be deemed to have a Moody’s Default Probability Rating
of “Caa3”.

“Moody’s Derived Rating” means, with respect to a Reference Obligation whose
Moody’s Default Probability Rating is determined as the Moody’s Derived Rating,
the rating as determined in the manner set forth below:

 

(a) with respect to any DIP Reference Obligation, the Moody’s Default
Probability Rating of such Reference Obligation shall be the rating which is one
subcategory below the facility rating (whether public or private) of such DIP
Reference Obligation rated by Moody’s;

 

(b) if not determined pursuant to clause (a) above, (1) if such Reference
Obligation is rated by S&P, then the rating which is one subcategory below the
Moody’s equivalent rating of the S&P Rating of such Reference Obligation, (2) if
such Reference Obligation does not have an S&P Rating, but another security or
obligation of the obligor is publicly rated by S&P, and such other security or
obligation of the obligor is (i) a senior secured obligation, then the rating
which is one subcategory below the Moody’s equivalent rating of the S&P rating
of such other security or obligation of the obligor, (ii) an unsecured
obligation, then the rating which is the Moody’s equivalent rating of the S&P
rating of such other security or obligation of the obligor, and (iii) a
subordinated obligation, then the rating which is one subcategory above the
Moody’s equivalent rating of the S&P rating of such other security or obligation
of the obligor, or (3) if such Reference Obligation is a DIP Reference
Obligation, no Moody’s Derived Rating may be determined based on a rating by S&P
or any other rating agency; and

 

(c) if not determined pursuant to clauses (a) or (b) above and such Reference
Obligation is not rated by Moody’s or S&P and no other security or obligation of
the issuer of such Reference Obligation is rated by Moody’s or S&P, and if
Moody’s has been requested by the Calculation Agent, the BNPP Holder or the
issuer of such Reference Obligation to assign a rating or rating estimate with
respect to such Reference Obligation but such rating or rating estimate has not
been received, pending receipt of such estimate, the Moody’s Derived Rating of
such Reference Obligation for purposes of the definition of Moody’s Default
Probability Rating shall be (i) “B2” or lower if the Calculation Agent or the
BNPP Holder believes that such estimate shall be at least “B2” or lower and if
the Portfolio Notional Amount attributable to Reference Obligations determined
pursuant to this clause (c)(i) and clause (a) above does not exceed 5% of the
Portfolio Target Amount or (ii) otherwise, “Caa1”.

 

29



--------------------------------------------------------------------------------

LOGO [g489799snap0003.jpg]

 

“Moody’s Industry Classifications” means the Moody’s Industry Classification
Group List set forth below:

Moody’s Industry Classification Group List

 

  1. CORP—Aerospace & Defense

  2. CORP—Automotive

  3. CORP—Banking, Finance, Insurance & Real Estate

  4. CORP—Beverage, Food & Tobacco

  5. CORP—Capital Equipment

  6. CORP—Chemicals, Plastics, & Rubber

  7. CORP—Construction & Building

  8. CORP—Consumer goods: Durable

  9. CORP—Consumer goods: Non-durable

  10. CORP—Containers, Packaging & Glass

  11. CORP—Energy: Electricity

  12. CORP—Energy: Oil & Gas

  13. CORP—Environmental Industries

  14. CORP—Forest Products & Paper

  15. CORP—Healthcare & Pharmaceuticals

  16. CORP—High Tech Industries

  17. CORP—Hotel, Gaming & Leisure

  18. CORP—Media: Advertising, Printing & Publishing

  19. CORP—Media: Broadcasting & Subscription

  20. CORP—Media: Diversified & Production

  21. CORP—Metals & Mining

  22. CORP—Retail

  23. CORP—Services: Business

  24. CORP—Services: Consumer

  25. CORP—Sovereign & Public Finance

  26. CORP—Telecommunications

  27. CORP—Transportation: Cargo

  28. CORP—Transportation: Consumer

  29. CORP—Utilities: Electric

  30. CORP—Utilities: Oil & Gas

  31. CORP—Utilities: Water

  32. CORP—Wholesale

“Moody’s Rating” means, with respect to a Reference Obligation, as of any date
of determination:

 

(i) if the Reference Obligation itself is rated by Moody’s (including pursuant
to any credit estimate), such rating,

 

(ii) if the foregoing paragraph is not applicable, then, if the Reference
Obligation is a Loan and the related Reference Entity has a corporate family
rating by Moody’s, the rating specified in the applicable row of the table below
under “Relevant Rating” opposite the row in the table below that describes such
Loan:

 

Loan    Relevant Rating The Loan is a secured obligation, but is not a Second
Lien Obligation and is not Subordinate    The rating by Moody’s that is one
rating subcategory above such corporate family rating The Loan is an unsecured
obligation or is a Second Lien Obligation, but is not Subordinate    The rating
by Moody’s that is one rating subcategory below such corporate family rating The
Loan is Subordinate    The rating by Moody’s that is two rating subcategories
below such corporate family rating

 

(iii) if the foregoing paragraphs are not applicable, but there is a rating by
Moody’s on a secured obligation of the Reference Entity that is not a Second
Lien Obligation and is not Subordinate (the “other obligation”), the rating
specified in the applicable row of the table below under “Relevant Rating”
opposite the row in the table below that describes such Reference Obligation:

 

30



--------------------------------------------------------------------------------

LOGO [g489799snap0003.jpg]

 

Reference Obligation    Relevant Rating The Reference Obligation is a secured
obligation, but is not a Second Lien Obligation and is not Subordinate    The
rating assigned by Moody’s to the other obligation The Reference Obligation is
an unsecured obligation or is a Second Lien Obligation, but is not Subordinate
   The rating by Moody’s that is one rating subcategory below the rating
assigned by Moody’s to the other obligation The Reference Obligation is
Subordinate    The rating by Moody’s that is two rating subcategories below the
rating assigned by Moody’s to the other obligation

 

(iv) if the foregoing paragraphs are not applicable, but there is a rating by
Moody’s on an unsecured obligation of the Reference Entity (or, failing that, an
obligation that is a Second Lien Obligation) but is not Subordinate (the “other
obligation”), the rating specified in the applicable row of the table below
under “Relevant Rating” opposite the row in the table below that describes such
Reference Obligation:

 

Reference Obligation    Relevant Rating The Reference Obligation is a secured
obligation, but is not a Second Lien Obligation and is not Subordinate    The
rating by Moody’s that is one rating subcategory above the rating assigned by
Moody’s to the other obligation The Reference Obligation is an unsecured
obligation or is a Second Lien Obligation, but is not Subordinate    The rating
assigned by Moody’s to the other obligation The Reference Obligation is
Subordinate    The rating by Moody’s that is one rating subcategory below the
rating assigned by Moody’s to the other obligation

 

(v) if the foregoing paragraphs are not applicable, but there is a rating by
Moody’s on an obligation of the Reference Entity that is Subordinate (the “other
obligation”), the rating specified in the applicable row of the table below
under “Relevant Rating” opposite the row in the table below that describes such
Reference Obligation:

 

Reference Obligation    Relevant Rating The Reference Obligation is a secured
obligation, but is not a Second Lien Obligation and is not Subordinate    The
rating by Moody’s that is two rating subcategories above the rating assigned by
Moody’s to the other obligation The Reference Obligation is an unsecured
obligation or is a Second Lien Obligation, but is not Subordinate    The rating
by Moody’s that is one rating subcategory above the rating assigned by Moody’s
to the other obligation The Reference Obligation is Subordinate    The rating
assigned by Moody’s to the other obligation

 

(vi) if a rating cannot be assigned pursuant to clauses (i) through (v), the
Moody’s Rating may be determined using any of the methods below:

 

  (A) for up to 10% of the Portfolio Target Amount, Counterparty may apply to
Moody’s for a shadow rating or public rating of such Reference Obligation, which
shall then be the Moody’s Rating (and Counterparty may deem the Moody’s Rating
of such Reference Obligation to be “B3” pending receipt of such shadow rating or
public rating, as the case may be); provided that (x) a Reference Obligation
will not be included in the 10% limit of the Portfolio Target Amount if
Counterparty has assigned a rating to such Reference Obligation in accordance
with clause (B) below and (y) upon receipt of a shadow rating or public rating,
as the case may be, such Reference Obligation will not be included in the 10%
limit of the Portfolio Target Amount; or

 

  (B) for up to 10% of the Portfolio Target Amount, if there is a private rating
of an obligor that has been provided by S&P to BNPP and Counterparty,
Counterparty may impute a Moody’s Rating that corresponds to such private
rating; provided that a Reference Obligation will not be included in the 10%
limit of the Portfolio Target Amount if Counterparty has applied to Moody’s for
a shadow rating,

 

(vii) if a rating cannot be assigned pursuant to clauses (i) through (vi), the
Moody’s Rating shall be Caa3.

 

31



--------------------------------------------------------------------------------

LOGO [g489799snap0003.jpg]

 

For purposes of the foregoing, a “private rating” shall refer to a rating
obtained by BNPP, by Counterparty or by or on behalf of an obligor on a
Reference Obligation that is not disseminated publicly; whereas a “shadow
rating” shall refer to a credit estimate obtained upon application of
Counterparty or a holder of a Reference Obligation. Any private rating or shadow
rating shall be required to be refreshed annually. If Counterparty applies to
Moody’s for a shadow rating or public rating of a Reference Obligation,
Counterparty shall provide evidence to BNPP of such application and shall notify
BNPP of the expected rating. Counterparty shall notify BNPP of the shadow rating
or public rating assigned by Moody’s to a Reference Obligation.

“Moody’s Rating Factor” means, for each Reference Obligation, as of any date of
determination, the number set forth in the table below opposite the Moody’s
Default Probability Rating of such Reference Obligation.

 

Moody’s Default

Probability Rating

   Moody’s Rating Factor      Moody’s Default
Probability Rating      Moody’s Rating Factor  

Aaa

     1        Ba1        940  

Aa1

     10        Ba2        1,350  

Aa2

     20        Ba3        1,766  

Aa3

     40        B1        2,220  

A1

     70        B2        2,720  

A2

     120        B3        3,490  

A3

     180        Caa1        4,770  

Baa1

     260        Caa2        6,500  

Baa2

     360        Caa3        8,070  

Baa3

     610        Ca or lower        10,000  

Any Reference Obligation issued or guaranteed by the United States government or
any agency or instrumentality thereof is assigned a Moody’s Default Probability
Rating equal to the then-current Moody’s rating of the direct obligations of the
United States government.

“Moody’s Weighted Average Rating Factor” means the number (rounded up to the
nearest whole number) determined by:

summing the products of (i) the Notional Amount of each Reference Obligation
multiplied by (ii) the Moody’s Rating Factor of such Reference Obligation and
dividing such sum by the Portfolio Notional Amount.

“Net Collateral Value” means, as of any date of determination, an amount equal
to (a) the aggregate Value (as defined in the Credit Support Annex) on such date
of all Posted Credit Support (as defined in the Credit Support Annex) held by
BNPP as Secured Party (as defined in the Credit Support Annex) plus (b) the
aggregate of all Unrealized Capital Gains on such date with respect to the
Reference Portfolio minus (c) the aggregate of all Unrealized Capital Losses on
such date with respect to the Reference Portfolio.

“Net Collateral Value Percentage” means, as of any date of determination, an
amount (expressed as a percentage) equal to (a) the Net Collateral Value on such
date divided by (b) the Portfolio Notional Amount on such date.

“Net Current Funded Amount” means, as of any date of determination, and in
relation to any Reference Obligation (and the related Transaction) that is a
Committed Obligation, the Current Funded Amount on such date of determination
less the Initial Funded Amount, as such amount may be reduced in accordance with
Clause 3 or Clause 5 hereof.

“Non-Emerging Market Country” means any country that has a country ceiling for
foreign currency bonds of at least “Aa2” by Moody’s and, to the extent such
country is rated by S&P, a sovereign rating of at least “AA” by S&P.

“OFAC” means the United States Treasury Department’s Office of Foreign Assets
Control.

“OFAC Violation” exists, with respect to a Reference Obligation, if any person
uses the proceeds of such Reference Obligation, or lends, contributes or
otherwise makes available such proceeds to any subsidiary, joint venture partner
or any other person (a) to fund any activities or business of or with any
person, or in any country or territory, that, at the time of such fund, is a
Sanctioned Country or Sanctioned Person, as applicable, or (b) in any manner
that would result in a violation of Sanctions by any person, including any
person participating in such Reference Obligation, whether as underwriter,
advisor, investor, lender, hedge provider, facility or security agent or
otherwise.

 

32



--------------------------------------------------------------------------------

LOGO [g489799snap0003.jpg]

 

“Portfolio Target Amount” means (a) during the Ramp-Up Period, the Maximum
Portfolio Notional Amount, (b) during the Ramp-Down Period, the Portfolio
Notional Amount on the day immediately preceding the first day of the Ramp-Down
Period and (c) otherwise, the Portfolio Notional Amount.

“Pre-Approved Reference Obligation” means any of the Reference Obligations
listed in Annex VI hereto.

“Pricing Service” means Markit Partners or any other nationally recognized loan
pricing service mutually agreed upon by the Calculation Agent and Counterparty;
provided that neither Counterparty nor any of its Affiliates shall be a Pricing
Service; provided, further, that the Calculation Agent shall have the ability
upon at least 15 Business Days’ prior written notice to advise Counterparty that
one or more sources listed herein is no longer considered to be a Pricing
Service, provided that the Calculation Agent can only provide such notice if in
its commercially reasonable discretion such Pricing Service has largely or
entirely exited its loan pricing business.

“Rate Payments” means Counterparty First Floating Amounts, Counterparty Second
Floating Amounts, Counterparty Third Floating Amounts, Counterparty Fourth
Floating Amounts and BNPP Fixed Amounts.

“Reference Amount Reduction Amount” means the amount by which the Reference
Amount of the related Reference Obligation is reduced pursuant to Clause 3(d),
Clause 3(e), Clause 3(g) or Clause 5(b) (determined immediately prior to the
related Transaction Termination Trade Date or Repayment Date, as applicable) for
any Terminated Obligation or Repaid Obligation, as applicable.

“Reference Obligation Credit Agreement” means the term loan agreement or other
similar credit agreement governing the related Reference Obligation.

“Reference Obligation Holder” means a holder of the Reference Obligation with
the same tax status as BNPP or, if any Affiliate of BNPP or the Hedging Vehicle
holds the Reference Obligation to hedge BNPP’s obligations hereunder, such
Affiliate or Hedging Vehicle, as the case may be, in any case assuming that
BNPP, such Affiliate or Hedging Vehicle, as the case may be, treats Counterparty
as the beneficial owner of the Reference Obligation for U.S. federal income tax
purposes.

“Regulatory Event” means the occurrence of any of the following events following
the Transaction Trade Date for a Transaction:

(i) the effectiveness or adoption of any rule, law, regulation, rulemaking,
order, decree, guideline, judgment, decision, directive or statute (together
with any communication under clause (ii) below, “Applicable Law”) (or in the
applicability or official or generally accepted interpretation of any Applicable
Law), or any change or amendment thereto, enacted, promulgated, executed,
ratified or adopted by any Governmental Authority;

(ii) an action taken by a taxing authority or brought in a court of competent
jurisdiction (regardless of whether such action is taken or brought) with
respect to BNPP or Counterparty; or

(iii) the imposition of margin or collateral requirements of a futures
commission merchant, derivatives clearing organization, board of trade
designated as a contract market, swap execution facility, clearing agency,
registered broker, dealer or security-based swap dealer, exchange or
security-based swap execution facility, whether imposed pursuant to any
Applicable Law or otherwise;

in each case which renders all or part of such Transaction unlawful or
materially and adversely affects the capital treatment of such Transaction or
BNPP’s hedge of any part of such Transaction or the tax treatment of any hedge
of BNPP’s obligations under such Transaction.

“Regulatory Affected Transaction” means any Transaction with respect to which a
Regulatory Event has occurred.

 

33



--------------------------------------------------------------------------------

LOGO [g489799snap0003.jpg]

 

“Revolving Reference Obligation” means a Reference Obligation that (a) requires
the holder thereof to make one or more future advances to the borrower under the
instrument or agreement pursuant to which such Reference Obligation was issued
or created, (b) specifies a maximum aggregate amount that can be borrowed and
(c) permits, during any period on or after the date on which the holder thereof
acquires such Reference Obligation, the re-borrowing of any amount previously
repaid; provided that, on the date that all commitments by the holder thereof to
make advances to the borrower under such Revolving Reference Obligation expire
or are terminated or reduced to zero, such Reference Obligation shall cease to
be a Revolving Reference Obligation for purposes of the Portfolio Criteria.

“S&P” means S&P Global Ratings, an S&P Global business, and any successor or
successors thereto.

“S&P Industry Classifications” means the S&P Industry Classifications set forth
below:

S&P Industry Classifications

 

Asset Code

  

Asset Description

1    Aerospace & Defense 2    Air transport 3    Automotive 4    Beverage &
Tobacco 5    Radio & Television 6    [Reserved] 7    Building & Development 8   
Business equipment & services 9    Cable & satellite television 10   
Chemicals & plastics 11    Clothing/textiles 12    Conglomerates 13   
Containers & glass products 14    Cosmetics/toiletries 15    Drugs 16   
Ecological services & equipment 17    Electronics/electrical 18    Equipment
leasing 19    Farming/agriculture 20    Financial intermediaries 21    Food/drug
retailers 22    Food products 23    Food service 24    Forest products 25   
Health care 26    Home furnishings 27    Lodging & casinos 28    Industrial
equipment 29    [Reserved] 30    Leisure goods/activities/movies 31   
Nonferrous metals/minerals 32    Oil & gas 33    Publishing 34    Rail
industries 35    Retailers (except food & drug) 36    Steel 37    Surface
transport 38    Telecommunications 39    Utilities 43    Life Insurance 44   
Health Insurance 45    Property & Casualty Insurance 46    Diversified Insurance

 

34



--------------------------------------------------------------------------------

LOGO [g489799snap0003.jpg]

 

“S&P Issuer Rating” means, with respect to a Reference Obligation, if such
Reference Obligation is a Second Lien Obligation, the corporate issuer rating by
S&P of the related Reference Entity.

“S&P Rating” means, with respect to a Reference Obligation:

 

(i) if the Reference Obligation itself is rated by S&P (including pursuant to
any credit estimate), such rating,

 

(ii) if the foregoing paragraph is not applicable, then, if the Reference
Obligation is a Loan and the related Reference Entity has a corporate issuer
rating by S&P, the rating specified in the applicable row of the table below
under “Relevant Rating” opposite the row in the table below that describes such
Loan:

 

Loan    Relevant Rating The Loan is a secured obligation, but is not a Second
Lien Obligation and is not Subordinate    The rating by S&P that is one rating
subcategory above such corporate issuer rating The Loan is an unsecured
obligation or is a Second Lien Obligation, but is not Subordinate    The rating
by S&P that is one rating subcategory below such corporate issuer rating The
Loan is Subordinate    The rating by S&P that is two rating subcategories below
such corporate issuer rating

 

(iii) if the foregoing paragraphs are not applicable, but there is a rating by
S&P on a secured obligation of the Reference Entity that is not a Second Lien
Obligation and is not Subordinate (the “other obligation”), the rating specified
in the applicable row of the table below under “Relevant Rating” opposite the
row in the table below that describes such Reference Obligation:

 

Reference Obligation    Relevant Rating The Reference Obligation is a secured
obligation, but is not a Second Lien Obligation and is not Subordinate    The
rating assigned by S&P to the other obligation The Reference Obligation is an
unsecured obligation or is a Second Lien Obligation, but is not Subordinate   
The rating by S&P that is one rating subcategory below the rating assigned by
S&P to the other obligation The Reference Obligation is Subordinate    The
rating by S&P that is two rating subcategories below the rating assigned by S&P
to the other obligation

 

(iv) if the foregoing paragraphs are not applicable, but there is a rating by
S&P on an unsecured obligation of the Reference Entity (or, failing that, an
obligation that is a Second Lien Obligation) but is not Subordinate (the “other
obligation”), the rating specified in the applicable row of the table below
under “Relevant Rating” opposite the row in the table below that describes such
Reference Obligation:

 

Reference Obligation    Relevant Rating The Reference Obligation is a secured
obligation, but is not a Second Lien Obligation and is not Subordinate    The
rating by S&P that is one rating subcategory above the rating assigned by S&P to
the other obligation The Reference Obligation is an unsecured obligation or is a
Second Lien Obligation, but is not Subordinate    The rating assigned by S&P to
the other obligation

 

35



--------------------------------------------------------------------------------

LOGO [g489799snap0003.jpg]

 

The Reference Obligation is Subordinate    The rating by S&P that is one rating
subcategory below the rating assigned by S&P to the other obligation

 

(v) if the foregoing paragraphs are not applicable, but there is a rating by S&P
on an obligation of the Reference Entity that is Subordinate (the “other
obligation”), the rating specified in the applicable row of the table below
under “Relevant Rating” opposite the row in the table below that describes such
Reference Obligation:

 

Reference Obligation    Relevant Rating The Reference Obligation is a secured
obligation, but is not a Second Lien Obligation and is not Subordinate    The
rating by S&P that is two rating subcategories above the rating assigned by S&P
to the other obligation The Reference Obligation is an unsecured obligation or
is a Second Lien Obligation, but is not Subordinate    The rating by S&P that is
one rating subcategory above the rating assigned by S&P to the other obligation
The Reference Obligation is Subordinate    The rating assigned by S&P to the
other obligation

 

(vi) if the foregoing paragraphs are not applicable, then the S&P Rating shall
be “CCC-”; provided that (x) if application has been made to S&P to rate a
Reference Obligation and such Reference Obligation has a Moody’s Rating, then
the S&P Rating with respect to such Reference Obligation shall, pending the
receipt of such rating from S&P, be equal to the S&P Rating that is equivalent
to such Moody’s Rating and (y) Reference Obligations in the Reference Portfolio
constituting no more, by aggregate Notional Amount, than 10% of the Portfolio
Target Amount may be given a S&P Rating based on a rating given by Moody’s as
provided in clause (x) (after giving effect to the addition of the relevant
Reference Obligation, if applicable).

“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time.

“Sanctioned Person” means (a) a person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, or (b) (i) an agency of the
government of a Sanctioned Country, (ii) an organization controlled by a
Sanctioned Country, or (iii) a person resident in a Sanctioned Country, to the
extent subject to a sanctions program administered by OFAC.

“Sanctions” means any sanctions program enacted, administered, imposed or
enforced by OFAC, the United States Department of State, the United Nations
Security Council, the European Union, the French Republic, Her Majesty’s
Treasury and/or any other relevant sanctions authority.

“Second Lien Obligation” means a Hard Asset Loan, a First-Lien Last-Out Loan, a
Subordinated Holding Company Loan, or other Loan that is secured by collateral,
but as to which the beneficiary or beneficiaries of such collateral security
agree for the benefit of the holder or holders of Senior Secured Obligations
secured by the same collateral as to one or more of the following: (1) to defer
their right to enforce such collateral security either permanently or for a
specified period of time while such Senior Secured Obligations are outstanding,
(2) to permit a holder or holders of such Senior Secured Obligations to sell
such collateral free and clear of the security in favor of such beneficiary or
beneficiaries, (3) not to object to sales of assets by the obligor on such Loan
following the commencement of a bankruptcy or other insolvency proceeding with
respect to such obligor or to an application by the holder or holders of such
Senior Secured Obligations to obtain adequate protection in any such proceeding
and (4) not to contest the creation, validity, perfection or priority of such
Senior Secured Obligations.

“Senior Secured Obligation” means a Loan (other than a First-Lien Last-Out Loan,
a Hard Asset Loan or a Subordinated Holding Company Loan) that: (i) is not (and
cannot by its terms become) subordinate in right of payment to any other
obligation of the obligor of such Loan (other than with respect to liquidation,
trade claims, capitalized leases or similar obligations); (ii) is secured by a
valid, first-priority perfected security interest or lien in, to or on specified
collateral securing such obligor’s obligations under such Loan; and (iii) the
value of the collateral securing such Loan at the Transaction Trade Date
together with other attributes of the obligor (including, without limitation,
its general financial condition, ability to generate cash flow available for
debt service and other demands for that cash flow) is adequate (as determined by
the Calculation Agent in a commercially reasonable manner) to repay such Loan in
accordance with its terms and to repay all other Loans of equal seniority
secured by a first lien or security interest in the same collateral.

 

36



--------------------------------------------------------------------------------

LOGO [g489799snap0003.jpg]

 

“Subordinate” means, with respect to an obligation (the “Subordinated
Obligation”) and another obligation of the obligor thereon to which such
obligation is being compared (the “Senior Obligation”), a contractual, trust or
similar arrangement (without regard to the existence of preferred creditors
arising by operation of law or to collateral, credit support, lien or other
credit enhancement arrangements or provisions regarding the application of
proceeds of any of the foregoing) providing that (i) upon the liquidation,
dissolution, reorganization or winding up of the obligor, claims of the holders
of the Senior Obligation will be satisfied prior to the claims of the holders of
the Subordinated Obligation or (ii) the holders of the Subordinated Obligation
will not be entitled to receive or retain payments in respect of their claims
against the obligor at any time that the obligor is in payment arrears or is
otherwise in default under the Senior Obligation.

“Subordinated Holding Company Loan” means a Loan that is a senior secured
obligation, issued by a holding company and secured only by the assets of such
holding company, not benefitting from a guarantee by the related operating
company, as determined by the Calculation Agent in a commercially reasonable
manner.

“Term Obligation” means any Reference Obligation that is not a Committed
Obligation.

“Terminated Obligation” means any Reference Obligation or portion of any
Reference Obligation with respect to which the related Transaction (or portion
thereof) is being terminated and the Reference Amount of which is being reduced.

“Termination Threshold” means, on any date of determination from and including
the Facility Effective Date, the Cure Threshold minus 5%.

“Total Return Payment Date” means, with respect to any Terminated Obligation or
Repaid Obligation, the earlier of (a) the fifth Payment Business Day next
succeeding the last day of the Monthly Period during which the related
Transaction Termination Date occurs and (b) the Facility Final Termination Date.

“Transaction Termination Settlement Date” means, for any Terminated Obligation,
the date customary for settlement, substantially in accordance with the
then-current market practice in the principal market for such Terminated
Obligation (as determined by the Calculation Agent), of the sale of such
Terminated Obligation with the trade date for such sale occurring on the related
Transaction Termination Trade Date. For the avoidance of doubt, the Transaction
Termination Settlement Date with respect to any Transaction will be no later
than the Facility Final Termination Date.

“Transaction Termination Trade Date” means, with respect to any Terminated
Obligation, the date so designated in the related Accelerated Termination Notice
or as provided in Clause 3(d) or (e); provided that if the related Final Price
is not determined in accordance with Clause 4(a), the “Transaction Termination
Trade Date” will be the bid submission deadline for the Firm Bid or combination
of Firm Bids for all of the Reference Amount of such Terminated Obligation that
are to be the basis for determining the Final Price of such Terminated
Obligation as designated by the Calculation Agent in order to cause the related
Total Return Payment Date to occur as promptly as practicable (in the discretion
of the Calculation Agent) after the date originally designated as the
“Transaction Termination Trade Date” in the related Accelerated Termination
Notice. The Calculation Agent shall notify the parties of any Transaction
Termination Trade Date designated by it pursuant to the foregoing proviso.

“Unrealized Capital Gain” and “Unrealized Capital Loss” mean, with respect to
any Reference Obligation on any date of determination, the amount determined
according to the following formula:

(Current Price – Initial Price) x Reference Amount

If such amount is positive, such amount is “Unrealized Capital Gain” and if such
amount is negative, the absolute value of such amount is “Unrealized Capital
Loss”. For purposes of computing any Unrealized Capital Gain or Unrealized
Capital Loss, a Repaid Obligation or Terminated Obligation will be deemed to
continue to be outstanding in an amount equal to its Reference Amount until (but
excluding) the related Total Return Payment Date.    

“U.S. Bankruptcy Code” means Title 11 of the United States Code, as amended from
time to time (or any successor statute).    

 

37



--------------------------------------------------------------------------------

LOGO [g489799snap0003.jpg]

 

ANNEX I

REFERENCE PORTFOLIO

 

Reference
Obligation

   Reference
Entity      Reference
Amount      Initial
Funded
Amount      Initial
Price
(%)      Transaction
Trade Date      Transaction
Settlement
Date      Trade ID      Buy/Sell      Independent
Amount
Percentage      Buy Trade
ID (if a Sell)  

[•]

     [•]        [•]        [•]        [•]        [•]        [•]        [•]     
  [•]        [•]        [•]  

 

1



--------------------------------------------------------------------------------

LOGO [g489799snap0003.jpg]

 

ANNEX II

OBLIGATION CRITERIA

The “Obligation Criteria” are as follows:

 

  (i) The obligation is either a Senior Secured Obligation or a Second Lien
Obligation.

 

  (ii) The Reference Entity is domiciled in the United States, Canada or
Luxembourg.

 

  (iii) The obligation is denominated in USD.

 

  (iv) The obligation constitutes a legal, valid, binding and enforceable
obligation of the applicable Reference Entity, enforceable against such person
in accordance with its terms.

 

  (v) The obligation is (x) not a Delayed Drawdown Reference Obligation or
Revolving Reference Obligation and (y) the obligation does not require any
future advances to be made to the related issuer or obligor on or after the
Transaction Trade Date.

 

  (vi) The obligation is not Subordinate.

 

  (vii) The obligation constitutes indebtedness for U.S. Federal income tax
purposes.

 

  (viii) Transfers of the obligation on the Transaction Trade Date may be
effected pursuant to the Standard Terms and Conditions for Par/Near Par Trade
Master Confirmations and not the Standard Terms and Conditions for Distressed
Trade Master Confirmations, in each case as published by the LSTA and as in
effect on the Transaction Trade Date.

 

  (ix) The obligation is (x) on the Transaction Trade Date the subject of at
least two (2) bid quotations from nationally recognized independent dealers in
the related obligation as reported on a Pricing Service (which, in the case of
Markit Partners, is as reported in the “Depth” field), or (y) otherwise
consented to by the Calculation Agent (in its sole discretion).

 

  (x) The obligation has an Initial Price as of the Transaction Trade Date of at
least 70%.

 

  (xi) The obligation is rated by either Moody’s or S&P, and (x) if rated by
Moody’s, has on the Transaction Trade Date a Moody’s Rating of at least Caa3 and
(y) if rated by S&P, has an S&P Rating of at least CCC-.

 

  (xii) The Reference Entity is not an Affiliate of Counterparty.

 

  (xiii) The aggregate outstanding amount of the obligation is at least equal to
$200 million for a Senior Secured Obligation and $175 million for a Second Lien
Obligation.

 

  (xiv) The scheduled maturity date of the obligation is not more than 8 years
after the proposed Transaction Trade Date.

 

  (xv) The obligation is one as to which all of the Additional Obligation
Criteria set forth in Annex V are satisfied.

 

2



--------------------------------------------------------------------------------

LOGO [g489799snap0003.jpg]

 

ANNEX III

PORTFOLIO CRITERIA

The “Portfolio Criteria” are as follows:

As of any date of determination:

 

  (i) The Portfolio Notional Amount shall not exceed the Maximum Portfolio
Notional Amount.

 

  (ii) The Portfolio Notional Amount attributable to Reference Obligations that
have a single Reference Entity shall be no more than 10.0% of the total
Portfolio Target Amount; provided that three (3) Reference Entities are
permitted to have Reference Obligations for which the aggregate Portfolio
Notional Amount is each no more than 15.0% of the total Portfolio Target Amount
and one (1) Reference Entity is permitted to have Reference Obligations for
which the aggregate Portfolio Notional Amount is no more than 20.0% of the total
Portfolio Target Amount.

 

  (iii) The Portfolio Notional Amount attributable to Reference Obligations
having fewer than three (3) bids as reported on a Pricing Service (which, in the
case of Markit Partners, is as reported in the “Depth” field) shall be no more
than 15% of the total Portfolio Target Amount unless consented to by BNPP (in
its sole discretion). The Reference Obligations with CUSIPs 90290PAL8 and
02922XAG3 will be excluded from this calculation unless they have zero (0) bids
as reported on a Pricing Service (which, in the case of Markit Partners, is as
reported in the “Depth” field).

 

  (iv) The Portfolio Notional Amount attributable to Reference Obligations
relating to any single one of the Moody’s Industry Classifications shall be no
more than 20% of the total Portfolio Target Amount, with the exception of
“Healthcare & Pharmaceuticals.”

 

  (v) The Portfolio Notional Amount attributable to Reference Obligations
relating to any single one of the Global Industry Classifications shall be no
more than 20% of the total Portfolio Target Amount, with the exceptions of
(i) Reference Obligations relating to “Health Care Services,” which shall be no
more than 30% of the total Portfolio Target Amount, and (ii) Reference
Obligations relating to “Health Care Facilities,” which shall be no more than
30% of the total Portfolio Target Amount.

 

  (vi) The Portfolio Notional Amount attributable to Reference Obligations which
are Second Lien Obligations shall be no more than 35% of the total Portfolio
Target Amount.

 

  (vii) The Portfolio Notional Amount attributable to CCC Reference Obligations
shall be no more than 25.0% of the total Portfolio Target Amount.

 

  (viii) The Moody’s Weighted Average Rating Factor of all Reference Obligations
in the Reference Portfolio shall be no more than 3900.

 

  (ix) All Reference Obligations must have at least two (2) bids as reported on
a Pricing Service (which, in the case of Markit Partners, is as reported in the
“Depth” field) or be otherwise consented to by BNPP.

 

  (x) With respect to any Reference Obligation, the Current Price of such
Reference Obligation is at least 50%.

 

3



--------------------------------------------------------------------------------

LOGO [g489799snap0003.jpg]

 

ANNEX IV

Approved Buyers and Approved Counterparties

Bank of America, NA

The Bank of Montreal

The Bank of New York Mellon, N.A.

Barclays Bank plc

BNP Paribas

Canadian Imperial Bank of Commerce

Credit Agricole S.A.

Credit Suisse

Deutsche Bank AG

Goldman Sachs & Co.

HSBC Bank

JPMorgan Chase Bank, N.A.

Morgan Stanley & Co.

Natixis

Royal Bank of Canada

The Royal Bank of Scotland plc

Scotia Capital

Societe Generale

The Toronto-Dominion Bank

UBS AG

U.S. Bank, National Association

Wells Fargo Bank, National Association

 

4



--------------------------------------------------------------------------------

LOGO [g489799snap0003.jpg]

 

ANNEX V

Additional Obligation Criteria

The “Additional Obligation Criteria” are as follows:

As of any date of determination and with respect to any obligation:

 

  1) Counterparty does not have any communications or negotiations with the
Reference Entity with respect to such obligation (directly or indirectly through
an intermediary such as the seller of such obligation) in connection with the
issuance or funding of such obligation or commitments with respect thereto,
except for communications of an immaterial nature or customary due diligence
communications; provided, that the Counterparty may provide comments as to
mistakes or inconsistencies in loan documents (including with respect to any
provisions that are inconsistent with the terms and conditions of purchase of
the obligation).

 

  2) Counterparty does not earn or receive from any person any fee or other
compensation for services, however denominated, in connection with the
origination of such obligation, including breakage fees or any fees attributable
to reduced funding requirements by the obligors.

 

  3) None of the Counterparty, an Affiliate of Counterparty or an entity that is
commonly managed or advised by Counterparty or an Affiliate of Counterparty acts
or has acted as an underwriter, placement or other agent, arranger, negotiator
or structuror in connection with the issuance or origination of such obligation.

 

  4) If such obligation is an Inchoate Reference Obligation, (i) Counterparty
has been advised or believes that the obligation will be executed on the terms
presented to BNPP, regardless of whether BNPP, Counterparty or an Affiliate of
Counterparty acquires the obligation and (ii) the notional amount of the
obligation is less than 5% of the total principal amount of such obligation, and
the economic exposure to the Counterparty and its Affiliates (including any
related Transaction) in the aggregate is less than 15% of the total principal
amount of the obligation.

 

  5) Counterparty does not hold itself out, through advertising or otherwise, as
originating, lending funds, making a market in or a dealer in respect of such
obligation.

 

5



--------------------------------------------------------------------------------

LOGO [g489799snap0003.jpg]

 

ANNEX VI

PRE-APPROVED REFERENCE OBLIGATIONS

 

Reference
Obligation

  

CUSIP

  

Reference

Entity

   Reference
Amount      Initial Funded
Amount  

Term B Loan (Second Lien) @ LIBOR 7.25% 12/19/2022

   38723BAF8    Granite Acquisition, Inc.    $ 1,000,000      $ 1,000,000  

TL 2nd Lien @ LIBOR 6.5% 7/25/2022

   00769EAV2    Advantage Sales & Marketing Inc.    $ 1,000,000      $ 1,000,000
 

TLB4 @ LIBOR 8.75% 4/24/2020

   89233UAN5    Toys ‘R’ Us-Delaware, Inc.    $ 3,500,000      $ 3,500,000  

TL (First Lien) @ LIBOR 4.75% 4/28/2021

   L3434LAC4    Evergreen Skills Lux S.? R.L.    $ 3,500,000      $ 3,500,000  

Initial TL 2nd Lien @ LIBOR 8.25% 4/28/2022

   L3434LAB6    Evergreen Skills Lux S.? R.L.    $ 2,000,000      $ 2,000,000  

Term Advance @ LIBOR 5.75% 5/29/2020

   29276MAG2    EnergySolutions, LLC    $ 500,000      $ 500,000  

Reserve Based Term Loan @ LIBOR 7% 8/31/2020

   31659HAG6    Fieldwood Energy LLC    $ 3,000,000      $ 3,000,000  

FLLO Facility (First Lien) @ LIBOR 7.125% 9/30/2020

   31659HAJ0    Fieldwood Energy LLC    $ 2,000,000      $ 2,000,000  

Tranche B Term Loan (Second Lien) @ LIBOR 7% 3/25/2021

   75049HAB3    RadNet, Inc.    $ 3,500,000      $ 3,500,000  

Term Loan (Second Lien) @ LIBOR 8% 12/29/2023

   90290PAL8    U.S. Renal Care, Inc.    $ 5,000,000      $ 5,000,000  

I TBL @ LIBOR 5.25% 7/31/2020

   09071FAF8    BioScrip, Inc.    $ 1,000,000      $ 1,000,000  

Delayed Draw Term Loan @ LIBOR 5.25% 7/31/2020

   09071FAG6    BioScrip, Inc.    $ 1,000,000      $ 1,000,000  

Term Loan @ LIBOR 5.75% 4/29/2022

   74909HAC3    Quorum Health Corporation    $ 7,000,000      $ 7,000,000  

Tranche B Term Loan @ LIBOR 4.25% 8/16/2023

   52706YAH6    Leslie’s Poolmart, Inc.    $ 2,000,000      $ 2,000,000  

ITL @ LIBOR 4% 6/7/2023

   55328HAE1    MPH Acquisition Holdings LLC    $ 1,000,000      $ 1,000,000  

Term B Loan (First Lien) @ LIBOR 3.5% 8/20/2019

   02922XAG3    American Renal Holdings Inc.    $ 3,000,000      $ 3,000,000  

 

6